Pa ee

STATE OF NORTH CAROLINA . IN THE GENERAL COURT OF JUSTICE
SUPERIOR COURT DIVI

APARTMENTS and RAM PARTNERS,
LLC,

COUNTY OF ALAMANG@B) F59 §9 tb: > « CASE NO, 19-CVS
JASMINE DAVIS, ALAMANCE CO., C)5.C
)
Plaintiff, OY SY ).
)
v. )
) COMPLAINT
TRALEE AFFORDABLE PANTHER )
LLC d/b/a DEERFIELD CROSSING ) (Class Action)
)
)
)
)

Defendants.

Plaintiff Jasmine Davis (hereafter “Plaintiff’), on behalf of herself and the proposed
Class, files this Complaint against Defendants Tralee Affordable Panther LLC d/b/a Deerfield
Crossing Apartments and Ram Partners, LLC (hereinafter “Defendants”) and states:

NATURE OF THE ACTION

l. This is an action brought by Plaintiff and others similarly situated due to unlawful
and unfair debt collection practices engaged in by Defendants in their attempts to collect upon
fees, penalties, and other improper charges, when such costs, fees, charges, and amounts are not
owed and expressly prohibited.

2: This case arises under the Residential Rental Agreements Act, N.C.G.S. § 42-
38 et seg., the Uniform Commercial Code - Negotiable Instruments, N.C.G.S. § 25-3-506, the
North Carolina Debt Collection Act, N.C.G.S. § 75-50 ef seq., the North Carolina common law
of contracts, and the Uniform Declaratory Judgment Act, N.C.G,S. § 1-253, et seq.

3 This is a class action on behalf of all tenants of any North Carolina apartment
complex in which Defendants provide property management services, including but not limited

to tenants of the apartment complex owned or managed by Defendants who during the relevant

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 1 of 52
time period (a) received one or more communications from Defendants that violate North
Carolina law as further set forth herein, and/or (b) have paid amounts in excess of those allowed
by North Carolina law.
JURISIDICTION AND VENUE

4. The foregoing allegations are incorporated by reference and realleged herein.

Ss This Court has jurisdiction over the parties and this action pursuant to N.C.G.S.
§ 42-44, N.C.G.S. § 25-1-305, N.C.G.S, §§ 75-16 and 56, N.C.G.S. § 1-75.4 and N.C.GS.
§ 1-253.

6. Venue is proper under N.C.G.S. § 1-79 in that Defendants maintain a place of
business in Alamance County, North Carolina, and have regularly engaged in business in

Alamance County, North Carolina.

PARTIES
7 The foregoing allegations are incorporated by reference and realleged herein.
8. Plaintiff Jasmine Davis is a citizen and resident of Alamance County, North

Carolina who at all relevant times, leased an apartment from Defendants at the Deerfield
Crossing Apartments.

9, Plaintiff isa "tenant" subject to the protections of N.C.G.S. § 42-46.

10, _ Plaintiffis a "consumer" as defined by N.C.G.S. § 75-50 ef seq.

11. Defendant Tralee Affordable Panther LLC d/b/a Deerfield Crossing Apartments
(“Tralee”) is, upon information and belief, a limited liability company organized under the laws
of the state of Colorado that maintains a business in Alamance County, North Carolina and has
regularly engaged in business in Alamance County, North Carolina.

12. | Ram Partners, LLC (“Ram”) is, upon information and belief, a limited liability

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 2? of 52
company organized and existing under the laws of the state of Georgia, maintains a business in
Alamance County, North Carolina, and has regularly engaged in business in Alamance County,
North Carolina.

13. Defendant Tralee owns the Deerfield Trace apartments.

14. Upon information and belief, Defendant Ram employs the persons and other
entities to manage or operate the properties it managers in North Carolina, including the
apartments at Deerfield Trace.

15. | Upon information and belief, Defendant Ram is the only property management
company engaged in the work and business of Deerfield Trace and other apartment complexes,
including Enclave at Rivergate, Sherwood Station, Skyhouse Raleigh, and Wildwood
Apartments.

16. | With respect to all actions and decisions to this action, the Defendants have
operated as a single entity.

17. Upon information and belief, Defendant Ram controlled the actions at Deerfield
Trace and all other North Carolina properties in which it provides property management services.

18. Defendants are each "landlords" as defined by N.C.G.S. §42-40(3).

19. At all times relevant to this action, Defendants, in the ordinary course of
business as the lessors of residential real property, engaged in acts or practices affecting

commerce within the meaning of N.C.G.S. §75-1.1.

20. | Defendants are each "debt collectors" as defined by N.C.G.S. § 75-50.

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paqe 2 of 52
GENERAL BACKGROUND

21. The foregoing allegations are incorporated by reference and realleged herein.

22. Upon information and belief, at all times relevant to the allegations contained
herein, Defendants entered into lease agreements with all North Carolina tenants that state in
Paragraph 37 that, in addition to “the highest of ONE of the [Complaint-Filing Fee, Court
Appearance Fee, and Second Trial Fee]”, the tenant is also responsible for “any and all expenses,
damages, and costs (including reasonable attorney's fees and court costs) arising out of or in any
way relating to said default.” See attached Exhibit 1 (emphasis in original).

23. Paragraph 37 of the lease agreements identify and describe three fees: a Complaint
Filing Fee, a Court Appearance Fee, and a Second Trial Fee.

24. The Complaint Filing Fee, Court Appearance Fee, and Second Trial Fee are the
same fees described in N.C.G.S. § 42-46 (e) through (g).

25. The lease agreements claim that Defendants may collect the above “fees (which
shall be in addition to late fees, attorney’s fees, and any applicable court costs)” upon a default.

26. The “reasonable attorney’s fees and court costs” are separate and apart from the
Complaint Filing Fee, Court Appearance Fee, and Second Trial Fee.

27. Upon information and belief, at all times relevant to the allegations contained
herein, Defendants have maintained a uniform, statewide policy of requiring any North
Carolina tenant who fails to make a full and complete rental payment, or maintains a balance
on their account ledger in excess of $0.00 on or about the 10th day of any given month to pay
filing fees (“Filing Fees”), sheriff service fees (“Service Fees”), and attorneys’ fees
(“Attorneys’ Fees”) (collectively the Filing Fees, Service Fees, and Attorneys’ Fees are

referred to as the “Eviction Fees”) (herein described as the (“Collection Policy”).

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Page 4 of 52
98. The “reasonable attorney’s fees and court costs” described in the Lease are the

same as Eviction Fees.

29, Eviction Fees are additional fees separate and apart from the ones expressly
authorized by N.C.G.S. § 42-46.'

30. Instead, Eviction Fees constitute the “reasonable attorneys’ fees, and any
applicable court costs” described in the lease.

31. Eviction Fees are fees set by the North Carolina Legislature for filing a complaint
in summary ejectment and for service of process by a sheriff, and Defendants’ attorneys’ fees for
filing an eviction.

32. Upon information and belief, Defendants entered into a legal services agreement
with a law firm that charges a flat fee per eviction.

33. Upon information and belief, this legal services agreement limits the scope of the
law firm’s representation to only seeking possession of the apartment premises on behalf of
Defendants and not any money owed.

34. Throughout the Relevant Time Period, the Filing Fees were $96.00 and the Service
Fees were $30.00.

35.  Uponinformation and belief, when a tenant fails to make a full and complete rental
payment, or maintains a rental balance on their account ledger in excess of $0.00 after the 5th day

of any given month, Defendants cause written letters or emails to be delivered to the tenant stating

 

'In direct response to the Honorable A. Graham Shirley, Wake County Superior Court Judge,
holding that the claiming of Eviction Fees was unlawful [See Exhibit 8], landlords petitioned and
successfully altered the law. On June 25, 2018, S.L. 2018-50, entitled “An Act to Allow Landlords
to Recover Out-of-Pocket Expenses in Summary Ejectment Cases” was enacted to amend
N.C.G.S. § 42-46 (“the Act”). [See attached Exhibit 9]. The Act confirms that Defendant was not
previously allowed to automatically charge tenants the Eviction Fees.

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 5 of 52
that Defendants will file a summary ejectment (eviction) lawsuit if he or she fails to make a
complete rental payment and that once the eviction lawsuit is filed, the tenant will be charged and
must pay all Eviction Fees (hereinafter “Initial Collection Letter”). Exemplars of these Initial
Collection Letters are attached hereto as Exhibits 2 and 3.

36. The “additional fees” referred to in the Initial Collection Letters are the same as
the Eviction Fees described herein.

37. | The “attorney and filing charges” referred to in the Initial Collection Letters are
the same as the Eviction Fees described herein.

38. | Upon information and belief, pursuant to the Collection Policy, tenants owe, and
are required to pay Eviction Fees even if: (a) the complaint in summary ejectment had not yet
even been filed; (b) the complaint in summary ejectment is dismissed; or (c) a North Carolina
Magistrate Judge orders the Eviction Fees to be assessed against Defendants.

39. Upon information and belief, each and every tenant of a property owned or
managed by Defendants, or either of them, is subject to the Collection Policy.

40. Upon information and belief, the Collection Policy is uniformly applied to each
and every tenant that resides at any of the apartments owned or managed by Defendants.

41. Upon information and belief, the Collection Policy is mandatory throughout
Defendants’ properties; individual managers, employees, associates, or other agents of
Defendants have no discretion as to the implementation of the Collection Policy.

42. Upon information and belief, pursuant to the Collection Policy, when a tenant fails
to make a full and complete rental payment, or maintains a balance on their account ledger in
excess of $0.00 on or around the 10th day of any given month, Defendants file legal action to

evict the tenant.

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 6 of 52
43. Immediately before filing legal action to evict a tenant, or shortly thereafter,
Defendants post to the tenant’s account ledger all Eviction Fees as immediately due and owing.
See, e.g., Exhibit 4.

44, All the Eviction Fees are posted to a tenant’s account ledger are in addition to, and
separate from, the late fees and the fees specifically authorized by N.C.G.S. § 42-46(e)-(g),
including the “Complaint-Filing Fee.”

45. Upon information and belief, pursuant to the Collection Policy, Eviction Fees are
entered into a tenant’s account ledger prior to a North Carolina court awarding such amounts to
Defendants, and sometimes before a complaint in summary ejectment is even filed.

46. At the time the Eviction Fees are entered into the account ledger as immediately
due and owing, there is no guarantee that Defendants would ever be awarded such fees by a North
Carolina court.

47. Upon information and belief, Defendants’ practice of entering the Eviction Fees
on a tenant’s account ledger as immediately due and owing is mandatory and is consistently
applied for all of Defendants’ North Carolina properties; individual managers, employees,
associates, or other agents of Defendants have no discretion as to the implementation of the
Collection Policy.

48. Upon information and belief, after causing the Eviction to be assessed against the
tenant’s account ledger, and with no guarantee such amounts will ever be awarded by a North
Carolina court, Defendants immediately begin attempting to collect upon the balance contained
on the account ledger pursuant to its Collection Policy.

49. Pursuant to its Collection Policy, immediately after the Eviction Fees are entered

onto a tenant’s account ledger, Defendants cause additional written letters or emails to

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 7 of 52
consistently be delivered to the tenant stating that Eviction Fees are currently due and owing
(hereinafter the “Post-Filing Collection Letters”).

50. | Exemplars of the Post-Filing Collection Letters are attached hereto as Exhibits 5
and 6.

51. | Upon information and belief, each and every tenant who was charged Eviction
Fees were sent Post-Filing Collection Letters.

52. Upon information and belief, after the Eviction Fees are entered onto an
individual’s account ledger, there are no occasions in which Defendants will review and
reconsider whether such Eviction Fees were improperly assessed.

53. Upon information and belief, even if a complaint in summary ejectment filed
against a tenant is dismissed or not awarded, there are no occasions in which Defendants will
review and reconsider whether such Eviction Fees were improperly assessed, even if a North
Carolina magistrate judge assesses Eviction Fees against Defendants.

54. Upon information and belief, after the Eviction Fees are entered onto an tenant’s
account ledger, there are no occasions in which Defendants will remove such Eviction Fees from
an individual tenant’s account ledger.

55. Upon information and belief, during the relevant time period, in addition to a 5%
late charge that is assessed on or about the 6" of each month to tenants who have not paid their
rent in full, Defendants automatically assess an additional fee ranging from $191 to $201? on or
about the 10"" of the month to tenants who have not fully paid their rent.

56. Upon information and belief, these $191-$201 assessments are the Eviction Fees,

 

2 Upon information and belief, at some point during the Relevant Time Period, Defendants’ attorneys increased
their rates by $10.

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paqe 8 of 52
which are comprised of an Attorneys’ Fees, a Sheriff Service Fees, and a Complaint Filing Fee.
DAVIS'S FACTS

57. Davis has leased an apartment from Defendants for an apartment at Deerfield
Concord Pointe located at 600 Deerfield Trace, Apt. 1404, in Mebane, North Carolina 27302
(“Davis’s Apartment”) since approximately September 8, 2016.

58. A true and accurate copy of one of Davis’s lease is attached hereto as Exhibit 1.

59, The Lease states in Paragraph 37 that, in addition to “the highest of ONE of the
{Complaint-Filing Fee, Court Appearance Fee, and Second Trial Fee]”, the tenant is also
responsible for “any and all expenses, damages, and costs (including reasonable attorney's fees
and court costs) arising out of or in any way relating to said default.” See attached Exhibit 1
(emphasis in original).

60. Pursuant to the lease, Davis’s total monthly rent for her Apartment was
approximately $751 per month.

61. Each time Davis was late, she was charged a late fee of 5% of the rent pursuant to
N.C.G.S, § 42-46(a). See, e.g., attached Exhibit 4.

62. Upon information and belief, Davis received an Initial Collection Letter and was
charged a late fee pursuant to N.C.G.S. § 42-46(a) on numerous occasions, including on: October
6, 2016, September 6, 2017, December 6, 2017, January 8, 2018, March 6, 2018, April 6, 2018
and May 7, 2018. See e.g., Exhibits 2 and 3.

63. The Initial Collection Letters threatened to charge Eviction Fees if Davis did not
make a complete rental payment by a certain date.

64. Upon information and belief, all other similarly situated tenants of Defendants

received an Initial Collection Letter substantially identical to the ones sent to Davis.

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paqe 9 of 52
65. The “additional fees” referred to in the Initial Collection Letters are the same as
the Eviction Fees described herein.

66. The “attorney and filing charges” referred to in the Initial Collection Letters are
the same as the Eviction Fees described herein.

67. Defendants were not entitled to receive Eviction Fees when it sent the Initial
Collection Letters to Davis.

68. Defendants placed the Eviction Fees on Davis’s ledger on on multiple occasions.
See e.g., attached Exhibit 4.

69. On or about November 19, 2017, Eviction Fees in the amount of $191.00 were
placed on Davis’s account ledger and on March 12, 2018 and May 17, 2018, Eviction Fees in the
amount of $201.00 were placed on Davis’s account ledger. See attached Exhibit 4.

70. The “Eviction / Warrant” fees in the amount of either $191 or $201 present on
Davis’s ledger are the same fees identified in the Initial Collection Letter and are the same as the
Eviction Fees described herein.

71. | Upon information and belief, each time Eviction Fees were placed on Davis’s
ledger, Defendants had not paid the $96 filing fee for filing the complaint in summary ejectment
nor had they paid the $30 service fee.

72. Upon information and belief, at the time the Eviction Fees were placed on Davis’s
ledger, no hearing had been held and no attorney had appeared in Court to evict Davis and/or
seek the award of Eviction Fees.

73. Upon information and belief, at the time the Eviction Fees were placed on Davis’s
ledger, no attorney had been hired by Defendants to collect any debt.

74. Upon information and belief, it was always after the Eviction Fees were placed on

10

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 10 of 52
Davis’s, or any other tenant’s ledger, that Defendants filed Complaints for Summary Ejectment
in the Small Claims Division of Alamance County General Court of Justice, alleging that Davis
or some other tenant owed past due rent.

75. Each time Defendants placed the Eviction Fees on Davis’s account ledger,
Defendants caused Post-Filing Collection Letters to be sent to her. Exemplars of the Post-Filing
Collection Letters are attached hereto as Exhibits 5 and 6.

76, Upon information and belief, all other tenants of Defendants who had Eviction
Fees posted on their ledger received various Post-Filing Collection Letters substantially identical
to Exhibits 5 and 6.

77. The amounts included and/or referenced in the Post-Filing Collection Letters are
Eviction Fees to which Defendants were not entitled.

78. In addition to the Eviction Fees, Defendants placed on Davis’s ledger another fee
also described as the “Eviction / Warrant” fee in the amount of $45. See attached Exhibit 4.

79. This $45 “Eviction / Warrant” fee is the same fee as the “Complaint Filing Fee”
listed in N.C.G.S. § 42-46(e).

80. Defendants did not “file and serve” a complaint in summary ejectment by the time
that Defendants charged Davis with the “Eviction Filing Fee.”

81. Upon information and belief, each time Defendants filed a Complaint in Summary
Ejectment in Alamance County General Court of Justice, Defendants wrote that it “hereby omit[]
any claim for rents or damages and is seeking possession of the premises only. [Defendants]
reserve[] the right to seek any monetary damages in a separate civil action.” See, e.g., Exhibit 7.

82. Upon information and belief, the Eviction Fees were placed on Davis’s ledger

before any of the Complaints in Summary Ejectment action were served.

Case 1:19-cv-003249-LCB-JEP Document 5 Filed 03/29/19 Pane 11 of 52
83. Upon information and belief, the court never assessed the costs of the action
against Davis. Even though the court did not tax the costs of the action against Davis, Defendants
still required that Davis pay the Eviction Fees.

84. Davis paid the Eviction Fees when they were not owed or awarded by any court.

85.  Uponinformation and belief, Defendants only filed notices of voluntary dismissals
without prejudice. By filing notices of voluntary dismissals without prejudice, Defendants were
not the prevailing party.

86. Upon information and belief, no court awarded Defendants with Eviction Fees
against Davis in any summary ejectment case or thereafter.

87. Upon information and belief, Defendants only file notices of voluntary dismissals
without prejudice when its tenants pay Eviction Fees prior to obtaining a judgment for possession.

88.  Atno point did Davis enter into a settlement agreement with Defendants regarding
the Eviction Fees during his/her tenancy with Defendants.

89. Atno point did a North Carolina judge award any portion of the Eviction Fees to
Defendants. At no point did a North Carolina judge assess any portion of the Eviction Fees against
Davis.

90. | Even though a North Carolina court never awarded any portion of the Eviction
Fees to Defendants, and in fact assessed costs against Defendants, Defendants never refunded any
portion of the Eviction Fees to Defendants.

91. Atno point did Defendants employ a law firm to collect upon any debt alleged to
be owed by Davis.

92. Davis did not settle any claim against Defendants or give up any legal rights by

paying the Eviction Fees.

12

Case 1:19-cv-003249-LCB-JEP Document 5 Filed 03/29/19 Pane 12 of 52
COMMON CLASS ALLEGATIONS

93. The foregoing allegations are hereby reincorporated by reference as if fully

restated herein.

94, Pursuant to Rule 23 of the Rules of Civil Procedure, Plaintiff brings this action

individually and on behalf of the three classes:
The Initial Collection Letter Class:

All tenants of Defendants’ Apartments in North Carolina who (a)
at any point within the four (4) year period preceding the filing of
Plaintiffs’ Complaint through June 25, 2018 (b) resided in one of
the apartments owned or managed by Defendants’ in North
Carolina (c) were sent Initial Collection Letters that (d) threatened
to charge Eviction Fees in order to dismiss the eviction action.

The Post-Filing Collection Letters Class:

All tenants of Defendant’s Apartments in North Carolina who (a)
at any point within the four (4) year period preceding the filing of
Plaintiffs’ Complaint through June 25, 2018 (b) resided in one of
the apartments owned or managed by Defendant’s in North
Carolina (c) were sent Post-Filing Collection Letters that (d)
claimed that Eviction Fees were owed by the tenant prior to a North
Carolina court awarding such Eviction Fees to Defendant.

The Fee Class:

All tenants of Defendants’ Apartments in North Carolina who (a)
at any point within the four (4) year period preceding the filing of
Plaintiffs’ Complaint through June 25, 2018 (b) resided in one of
the apartments owned or managed by Defendants’ in North
Carolina (c) were charged and (d) actually paid Eviction Fees prior
to a North Carolina court awarding such Eviction Fees to
Defendants.

95. Excluded from the classes are: (a) any Judge or Magistrate presiding over this
action and members of their families; (b) Defendants and any entity in which Defendants has a

controlling interest in Defendants and its legal representatives, assigns and successors; and (c) all

13

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 13 of 52
persons and entities who properly execute and file a timely request for exclusion from the classes.

96. Commonality: All questions concerning Defendants’ Collection Policy and
Defendants sending the Initial Collection Letters and Post-Filing Collection Letters are
common.

97, Whether Defendants may lawfully charge Eviction Fees separate from and in
addition to what is authorized by N.C.G.S. § 42-46 is a question that is common for all
members of the classes.

98. Each and every member of the proposed Class is subject to Defendants’ policies
and procedures.

99. Further, the answer to this question will drive other answers in the litigation,
including whether the Initial Collection Letters and Post-Filing Collection Letters are lawful
and whether any portion of Defendants’ lease is void and unenforceable.

100. Predominance: Common questions of law and fact predominate over any
individual issues that may be presented, because Defendants have a pattern, practice and policy
of charging tenants Eviction Fees after the 10'" day of the month as described herein. These
questions include, but are not limited to:

a. Whether Defendants’ pattern, practice, and policy of collecting and/or attempting
to collect debt violated N.C.G.S. §§ 42-46 and 75-50 er seq. in that Defendants
represented that a specific amount of debt may be increased by Eviction Fees prior
to the award of such amounts by a North Carolina court;

b. Whether Defendants’ pattern, practice, and policy of utilizing the Initial Collection
Letters violated N.C.G.S. §§ 42-46 and 75-50 et seq. by falsely representing

Defendants’ ability to collect Eviction Fees;

14

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 14 of 52
c. Whether Defendants’ pattern, practice, and policy of utilizing the Post-Filing
Collection Letters violated N.C.G.S. §§ 42-46 and 75-50 ef seg. by falsely
representing Defendants’ ability to collect Eviction Fees;

d. Whether Defendants’ pattern, practice, and policy of collecting and/or attempting
to collect Eviction Fees was illegal under N.C.G.S. §§ 42-46 and 75-50 ef seq.;

e. Whether Defendants’ pattern, practice, and policy of collecting and/or attempting
to collect Eviction Fees violated N.C.G.S. § 75-1.1 ef seq.;

f. Whether Defendants’ pattern, practice, and policy of collecting and/or attempting
to collect debt violated N.C.G.S. § 75-1.1 ef seq. in that Defendants refused to
refund Eviction Fees after a Court taxed the cost of the action against Defendants.

g. Whether Defendants’ pattern, practice, and policy of collecting and/or attempting
to collect Attorneys’ Fees was in violation of N.C.G.S. §§ 6-21.2, 42-46, and 75-
50 et seq. in that Defendants’ attorneys were not collecting upon any debt;

h. Whether Defendants’ pattern, practice, and policy of collecting and/or attempting
to collect Eviction Fees constituted a violation of N.C.G.S. § 75-1.1 et seq. in that
Defendants unlawfully claimed Attorneys’ Fees were due and owing despite the
absence of any statutory authority granting such fees.

i. Whether any portion of Defendants’ lease was void and unenforceable because it
contains a fee for filing a complaint for summary ejectment and/or money owed
other than the fees expressly authorized by N.C.G.S. § 42-46 (e) through (g).

101. Numerosity: The Class members are so numerous that joinder of all is impractical.

15

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 15 of 52
102. The names and addresses of the Class members are readily identifiable through
the business records maintained by Defendants, and may be notified of the pendency of this
action by published and/or mailed notice.

103.Members of the classes include hundreds of present and former tenants of
Defendants’ Apartments who have been charged with Eviction Fees in violation of the law.

104. Typicality: The claims of the Plaintiffs are typical of the claims of the proposed
classes and all are based on the same facts and legal theories, as all such claims arise out of
Defendants’ conduct in that Defendants had a specific policy of attempting to unlawfully
collect debt from each member of the proposed classes Eviction Fees following the expiration
of the 5" day of the month.

105. Adequate Representation: The Plaintiffs are adequate representatives of the class
in that the Plaintiffs do not have antagonistic or conflicting claims with other members of the
class,

106. Plaintiffs have also retained counsel experienced in the prosecution of complex
class actions and consumer litigation.

107. Neither Plaintiffs nor their counsel have any interests that might cause them not to
vigorously pursue this action.

108. Plaintiffs are aware of their responsibilities to the putative class and has accepted
such responsibilities.

109. Superiority: A class action is superior to all other available methods for fair and
efficient adjudication of this controversy.

110. Plaintiffs anticipate no difficulty in managing and maintaining this action as a class

action. In contrast to proceeding on a case-by-case basis, in which inconsistent results will

16

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 16 of 52
magnify the delay and expense to all parties and the court system, this class action presents far
fewer management difficulties while providing unitary adjudication, economies of scale and
comprehensive supervision by a single court.

111. Plaintiff anticipates no difficulty in managing and maintaining this action as a class
action. In contrast to proceeding on a case-by-case basis, in which inconsistent results will magnify
the delay and expense to all parties and the court system, this class action presents far fewer
management difficulties while providing unitary adjudication, economies of scale and
comprehensive supervision by a single court.

112. Further, Defendants have acted and refused to act on grounds generally applicable
to the proposed class, thereby making appropriate final injunctive and declaratory relief with
respect to the class as a whole.

Violation of the North Carolina Residential Rental Agreements Act

N.C.G.S. § 42-46
(on behalf of all classes)

113. All paragraphs of this complaint are incorporated herein as if fully restated.

114, Defendants' conduct as described above is subject to N.C.G.S. § 42-46 of the
Residential Rental Agreements Act.

115. N.C.G.S. § 42-46(e)-(h) specifically limits the amounts that can be charged to a
tenant for evictions.

116. Any amounts charged in excess of this limitation is against North Carolina’s public
policy and therefore void and unenforceable.

117, The Eviction Fees charged by Defendants to Plaintiff and members of the Class
were separate from and in excess of the amount allowed under N.C.G.S. § 42-46 and constitute a

violation of North Carolina law.

ty

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 17 of 52
118. The amount of Eviction Fees charged by Defendants to Plaintiff and other
members of the Class are in excess of the amounts allowed under N.C.G.S. § 42-46.
119. As a proximate result of Defendants’ conduct, Plaintiff and all members of the
Class were damaged and are entitled to recover all amounts of Eviction Fees paid to Defendants
in violation of N.C.G.S. § 42-46.
SECOND CAUSE OF ACTION
Violation of North Carolina Debt Collection Act
N.C.G.S. § 75-50, et Séq.
(on behalf of all classes)

120. All paragraphs of this complaint are incorporated herein as if fully restated.

121. Plaintiff and each member of the Classes are a “consumer,” as that term is defined
by N.C.G.S. § 75-50.

122. The amount purportedly owed to Defendants by Plaintiff and each member of the
Proposed Class is a “debt,” as that term is defined by N.C.G.S. § 75-50.

123. At all times relevant to this action, Defendants, in the ordinary course of business
as lessors and managers of residential rental property, engaged in acts or practices affecting
commerce within the meaning of N.C.G.S. § 75-1.1.

124. Defendants, in seeking to recover past due rent, fees, and other charges, are “debt
collectors” as defined by the North Carolina Debt Collection Act (“NCDCA”), N.C.G.S. § 75-50.

125. Defendants’ actions described above constitute the collection of a "debt" under
N.C.G.S. § 75-50.

126. Defendants are subject to the requirements of N.C.G.S. § 75-50 ef seq., that
prohibits certain activities by debt collectors.

127. The Initial Collection Letters violated N.C.G.S. § 75-50 et seq. by threatening to

take actions that Defendants could not lawfully take.

18

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 18 of 52
128. The Post-Filing Collection Letters violated N.C.G.S. § 75-50 et seg. by taking
and/or threatening to take actions that Defendants could not lawfully take.

129. Defendants violated N.C.G.S. § 75-51 by collecting or attempting to collect debt
by means of unfair threats, coercions, or attempts to coerce, including by collecting or attempting
to collect debt by threatening to take action not permitted by law.

130. Defendants violated N.C.G.S. § 75-51(8) by threatening to take and taking actions
not permitted by law, including, inter alia, threatening to assess and collect Eviction Fees without
a legal justification.

131. Defendants violated N.C.G.S. § 75-54 by collecting or attempting to collect a debt
by means of fraudulent, deceptive, and/or misleading representations, including, inter alia,
assessing, threatening to assess, and collect or attempting to collect Eviction Fees without a legal
justification.

132. Defendants’ communications to Plaintiff and members of the Class constituted
“communications attempting to collect a debt” subject to the disclosure requirement of N.C.G.S.
§ 75-54(2).

133. Defendants’ violated N.C.G.S. § 75-55 by collecting or attempting to collect debt
by using unconscionable means.

134. A violation of N.C.G.S § 42-46 constitutes an unfair debt collection attempt under
N.C.G.S.§ 75-50 et seg.

135. Defendants collected or attempted to collect from Plaintiff and members of the
class a charge, fee or expense incidental to the principal debt of the monthly rent owed, that was
legally prohibited under N.C.G.S. 42-46, in violation of N.C.G.S. § 75-51(8), N.C.G.S. § 75-54,

and N.C.G.S. §75-55 (2).

19

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 19 of 52
136. Defendants’ actions in violation of North Carolina's Unfair Debt Collection Act
were willful.

137. Plaintiffs and each member of the Class were injured by Defendants’ actions and
are entitled to damages to be established at trial as well as statutory damages per violation in an
amount ranging from $500.00 to $4,000.00 per violation resulting from each of Defendants’ unfair
debt collection practices pursuant to N.C.G.S. §75-56.

138. Plaintiff and each member of the Class were injured and sustained damages by
Defendants’ actions and are entitled to actual damages to be established at trial as well as statutory
damages for each violation in the maximum amount allowed by law, as well as reasonable

attorneys’ fees for an amount in excess of $25,000.00.

139. Plaintiff and each member of the Class are also entitled to recover treble damages

pursuant to this claim.

THIRD CAUSE OF ACTION
Violation of the North Carolina Unfair and Deceptive Trade Practices Act
N.C.G.S. § 75-1.1, ef seq.
(on behalf of all classes)
140. All paragraphs of this complaint are incorporated herein as if fully restated.

141. Atall times relevant herein, Defendants were engaged in commerce in the State of
- North Carolina.

142. The conduct of Defendants as set forth herein is against the established public
policy of the State of North Carolina; is unethical, oppressive, unscrupulous, and substantially
injurious to the consumers of North Carolina; and has the capacity and tendency to deceive the
average consumer.

143. Defendants’ violations of the UDTPA include, but are not limited to, (a) assessing

and attempting to collect Eviction Fees when such amounts were not owed; (b) assessing and

20

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pande 20 of 52
attempting to collect Eviction Fees when such amounts are expressly prohibited by N.C.G.S. §
42-46; (c) assessing and attempting to collect Eviction Fees prior to filing or serving a complaint
in summary ejectment; (d) assessing and attempting to collect Eviction Fees prior to being
awarded any such amounts by a North Carolina judge; (e) assessing and attempting to collect
Eviction Fees after dismissing complaints in summary ejectments without prejudice; (f) failing
to refund any portion of the Eviction Fees when a North Carolina magistrate judge orders costs
to be assessed against Defendants; (g) misrepresenting the character, amount, or legal status of
the obligation alleged to be owed by Plaintiffs and each member of the class; (h) employing a
system, policies, and procedures for the collection of debt which is unfair, deceptive, and
misleading, and not permitted by both the public policy of North Carolina and the express
statutory provisions of N.C.G.S. § 42-46; (i) utilizing false representations and deceptive
measures to collect or attempt to collect Eviction Fees which are unlawful; (j) undertaking actions
which Defendants knew, or should have known, offends well-established public policy, state law,
and was otherwise unlawful, unfair, deceptive, misleading, coercive, and substantially injurious
to consumers, such as Plaintiff; and (k) employing and otherwise undertaking the aforementioned
procedures, policies, actions, and methods with the explicit knowledge that such conduct was in

violation of applicable North Carolina law.

144. The matters alleged herein were done willfully, or with the conscious disregard of
the rights of Plaintiff and each member of the Class.

145. Plaintiff and members of the Class suffered actual injury as a result of Defendants’
unfair actions. Such injury consists of, but is not limited to emotional distress damages and money
damages resulting from Defendants’ demanding and obtaining fees and costs in excess of amounts

allowed pursuant to North Carolina law from Plaintiff and each member of the Class.

21

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 21 of 52
146. Defendants’ actions were in or affecting commerce and constitute unfair and
deceptive trade practices, which are proscribed by Chapter 75 of the North Carolina General
Statutes.

147. Plaintiff and each member of the Class have been damaged and are entitled to

recover treble damages and attorneys’ fees incurred in this action.

FOURTH CAUSE OF ACTION
Petition for Declaratory Judgment N.C.G.S. § 1-253, ef seq.

(on behalf of all classes)

148. All paragraphs of this complaint are incorporated herein as if fully restated.

149. Plaintiff and the members of the classes file this Petition for a Declaratory
Judgment under N.C.G.S. Chapter 1, Article 25, and the Court has jurisdiction of this matter
under such statute.

150. Plaintiff and the members of the classes have an actual controversy with
Defendants regarding the validity and enforceability of a portion of the Lease.

151. The Lease states that, if Defendants file a summary ejectment lawsuit against a
tenant, they may recover one of the three fees identified in N.C.G.S. § 42-46 (e) through (g) in
addition to the Eviction Fees. Upon information and belief, every lease during the Relevant Time

Period, including Plaintiff's Lease, contains this same provision.

152. However, N.C.G.S. § 42-46(h)(3) stated (prior to the enactment of the Act) that
“fiJt is contrary to public policy for a landlord to put in a lease or claim any fee for filing a
complaint for summary ejectment and/or money owed other than the ones expressly authorized

by subsections (e) through (g) of this section, and a reasonable attorney's fee as allowed by law.”

153. The Eviction Fees, described in the Lease, constitute a “fee for filing a complaint

for summary ejectment” and are separate from and in addition to “the ones expressly authorized

22

Case 1:19-cv-003249-LCB-JEP Document 5 Filed 03/29/19 Pande 22 of 52
by subsections (e) through (g).”

154. Under N.C.G.S. § 42-46(h)(4), “[alny provision of a residential rental agreement
contrary to the provisions of this section is against the public policy of this State and therefore
void and unenforceable.” Therefore, because Defendants’ lease contains a provision that was void
and unenforceable, Plaintiff and the members of the proposed Classes seek an order declaring
Defendants’ North Carolina leases to be void and unenforceable insofar as such leases provide
for a fee other than the ones expressly authorized by N.C.G.S. § 42-46 (e) through (g).

155. Plaintiff and the members of the proposed Classes have an actual controversy with
Defendants resulting from Defendants’ erroneous interpretation of the applicable law.

156. It is established law in North Carolina that N.G.S.S. § 42-33 is “remedial in nature
and will apply only where the parties’ lease does not cover the issue of forfeiture of the lease term
upon nonpayment of rent. Where the contracting parties have considered the issue, negotiated a
response, and memorialized their response within the lease, the trial court appropriately should
decline to apply these statutory provisions.” Charlotte Office Tower Associates v. Carolina SNS
Corp., 89 N.C. App. 697, 701 (N.C. App. 1998).

157. Defendants entered into written leases that cover the issue of forfeiture of the lease
term upon nonpayment of rent with Plaintiff and the members of the proposed Classes.

158. Therefore, because the parties have considered the issue, negotiated a response,
and memorialized the response within a written lease, Plaintiff and the members of the proposed
Classes seek an order declaring that N.C.G.S. § 42-33 is not applicable.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff and members of the proposed Classes respectfully request that

this Court:

i Assume jurisdiction over this action;

a
Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 23 of 52
2 Certify the Classes and appointing Plaintiff and their counsel to represent the
classes;

3. Issue a declaratory judgment that Defendants’ actions as set forth herein violated
the rights of Plaintiff and each member of the Proposed Class pursuant to N.C.G.S. § 75-54, or in
the alternative N.C.G.S. § 75-1.1;

4, Issue a declaratory judgment that Defendants’ actions as set forth herein violated
the rights of Plaintiff and each member of the Proposed Class pursuant to N.C.G.S. § 75-55, or in
the alternative N.C.G.S. § 75-1.1;

5; Issue a declaratory judgment that Defendants’ Standard Lease and any
substantially similar residential lease agreement used by Defendants is contrary to N.C.G.S. § 42-
46 and therefore void and unenforceable as against public policy;

6. Issue a declaratory judgment that N.C.G.S. § 42-33 is inapplicable in every
instance in which Defendants entered into a written lease agreement that addresses forfeiture of
the lease term upon the tenant’s nonpayment of rent with Plaintiff and the members of the classes;

Ws Award Plaintiff and each member of the Proposed Class compensatory damages
in an amount to be determined at trial;

8. Award Plaintiff and each member of the Proposed Classes punitive damages
amount to be determined at trial;

9. Award Plaintiff and each class member a statutory penalty in the amount of no
more than $4,000 for each violation of N.C.G.S. § 75-50 ef seq.;

10. Award Plaintiff and each class member damages calculated pursuant to N.C.G.S.
§ 75-8 for each week that Defendants’ illegal conduct occurred;

11. Award Plaintiff all statutory and actual damages to which she is entitled separate

24

sel

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 24 of 52
and apart from the Proposed Class in an amount in excess of $25,000.00;

12. Treble all damages resulting from a violation of N.C.G.S. § 42-46 in accordance

with N.C.G.S. § 75-1.1;

13. Award attorneys’ fees to Plaintiff and members of the Proposed Class pursuant to

N.C.GS. § 75-16.1;

14. Tax the costs of this action to Defendants, or any of them;
15. Allow atrial by jury on all issues so triable; and

16. Grant Plaintiff and the members of the Proposed Class such other and further relief

as the Court deems just and proper.

a
This the day of February, 2019.

MAGINNIS LAW, PLLC

BY: [<« 2. Gil

EDWARD H. MAGINNIS

N.C, State Bar No. 39317

KARL S. GWALTNEY

N.C. State Bar No. 45118

4801 Glenwood Avenue, Suite 310
Raleigh, North Carolina 27612
Telephone: 919.526.0450
Fax: 919.882.8763

emaginnis@maginnislaw.com
kgwaltney@maginnislaw.com

 

WHITFIELD BRYSON & MASON
LLP

SCOTT C. HARRIS

N.C. Bar No.: 35328
PATRICK M. WALLACE
N.C Bar No.: 48138

900 W. Morgan Street
Raleigh, North Carolina 27603
Telephone: 919.600.5000

25

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 25 of 52
Fax: 919.600.5035

scott@wbmllp.com
pat@wbmillp.com

Attorneys for Plaintiffs and the
proposed Classes

 

Case 1:19-cv-003249-LCB-JEP Document 5 Filed 03/29/19 Pane 26 of 52

    
fi

/

/

/

«07/30/2018 + =16:44

ey

 

 
 

 

 

(FAX) P.004/022

 

fa roy PLAINTIFF'S
ee Wn “ EXHIBIT
a it tan l
base APARTMENT ASSOCIATION OF NORTH CAROLINA
RESIDENTIAL LEASE AGREEMENT

4, SUMMARY OF KEY TERMS OF THIS LEASE AGREEMENT(‘Agraement’): The following information CParagraph 1" and subparts) is hereby provided
for informational purposes and shall be construed contextually with the other terms and conditions contained hin this Agreement. This Agreement is a
binding contract. This Agreement may be signed electronically; in ¢ueh an event, all initlal blanks shall be deemed initialled by all Lassee(s) listed herein.
aes in PIAS 1S Cinitek | ERS rer aUNEN ts we

  

 

Name of LESSOR (Ownar); Tralee Affordable Panther,

LLC

 

 

Lessors Address: 1401 Deerfield Trace

 

Name(s) of LESSEE(S);

Jaaming Davis

 

 

 

For the remainder of this Agreement, Lessea(s) may be referred to a6
“You,” “Yourself,” of “Yourselves,” or in the possessive forms as “Your’
or “Yours.” Lessor may also be referred to as "We" or “Us" or in the
possessive form as “Our” or "Ours." You shall be responsible for the acts
of Your Authorized Occupants, who are listed below, Each Lessee shall be
jointly and severally liable (.¢., each Lessee shall be responsible) for full

cornpliance of all the terms and conditions contained in this Ag

reement,

AUTHORIZED OCCUPANTS (Check box for kay access; see Paragraph 9):

[E]Ja"Zion Davia
{%]) Jahliai Davia

 

[Rivatneah Dumas

 

  

   

   
  

aD ESO TOR CBAs EMCI
, ADDRESS OF LEASED PROPERTY (fui m

ailing address, Ineluding zip co

    

   

A

ass
de):

600 Dearfield Yrace #1404, Mebane, NC 27302

 

In considaration of the terms, conditions, and understandinga contained in this
Agreement, We agree to laase to You the above-deseribed real property,
whioh shall hereinafter be referred to in this Agreement as the “Home." Yeu
agree that Your rental of the Home does rant You the right to use any
Common Area facility; You futher agree that We may close any such facility

 

without notice, See Paragraph 10.

SAUER ERC AUS
BEGINNING DATE OF LEASE TERM:
ENDING DATE OF LEASE TERM:
ESSERE RITES ZAR SA ree TR aE NS Coat

BASE MONTHLY RENT: $

       
  

 

 

 

  

      

(1) Prorated Rent, You agree to pay Us $ ('Prorated Rent’)
as stated below/(chack ane or if pei is due, than check nana):

C BEFORE We give You possession of the Home; OR

(7 BEFORE Wo give.You possession of the Home PLUS RENT for the
first full month of the original term; OR

C] ON OR BEFORE THE FIRST DAY OF THE FIRST FULL MONTH of
the original term, :

Prorated Rentis requifed where the @riginal term begins on a day other than
the firet calendar day of the month, When required, Prorated Rent equals
the Rent divided by the total number of calendar days in the first month of
the orginal term multiplied by the remaining days in the first. month of the
original term, Where zero Prorated Rentis due, or where the Prorated Rent
is due on or before the first day of the first full month of the original tarm, You
Saree to pay Us the Rent before We give You possession of tho Home,

May, at our option, require You to tender any Prorated Rent or Rent-

ayment Ih certified funds. ,

Rent; Date Paid. Other than the Prorated Rent and Rent abligatlons
described in Patt (1} abave, You shall pay Us, withaut notice or démand,
the Rent on or before the first calendar day of (a) each month of the
original term and (b) each subsequent month-to-month renewal term,
if any. Should You fail te deliver the Rent to.Us by the first calendar day of
any month in which itls due, You shall be in default of this Agreement, even
if You attempt to pay Us in full as soon as one calendar day afterwards: You
agree there are ho grace perleds,

(3} Location of Payment; No Gash. You'shall not pay Rent in cash. You
shall pay Rent te Us using the following location(s)(check those that apply):

(J OUR ONLINE PAYMENT WEBSITE, See Paragraph 2(8).

‘[-] OUR ADDRESS. See Paragraph (A), ‘

CI OTHER (déscribe):

 

 

 

AUTOMATIC RENEWAL. The ‘term of. this Agreement shall begin
and end on tha dates get forlh: In Paragraph 4 y ginal term”). This
Agreement shall automatically renew ona month-to-momth basis unless
You or We provide the other with’a written notice of termination by a date .
(“termination deadline") that is 60_ ‘DAYS BEFORE THE END OF .
THE ORIGINAL TERM. In the event this Agreement has renewed on
a ‘month-to-month basis, thls Agreement shall continuously’ renew each
month theraafter until You or We provide the other with a written notice of
termination at least 30-days before the end of a monthly renewal period,

CHANGE OF RENT AND TERMS AT AUTOMATIC RENEWAL. Unless
We provide You written ridtice informing You otherwise, each month-to-
month renewal term will be subject to the same terms, conditions, and rate
of Rent described In this Agreement. If We provide You with written natlee:
(in this context, ‘renewal notice’) ofan increase In Rent and/or any other
changes i other terms and conditions of this Agreament AT LEAST TEN
(10) DAYS BEFORE THE TERMINATION DEADLINE if You do not
provide Us: a notice of termination by the termination deadline, then this

 
     

   

 

 

Agreement shall AUTOMATICALLY RENEW on: a month-to-month
ADDITIONAL MONTHLY RENTS: basis at.the increased rata of Rent and with any other Changes that
(if any, dascribe form and amount of rents below): specitted tn Our renewal notice. es
$ SECURITY DEPOSIT: es
a PET DEPOSITS, if any: $
$ : : ——a
ADDITIONAL DEPOSITS (if any, describe);
MONTHLY RENT SUBTOTAL; $ _ 754,00 : ' " og ht
Monthly Discount? [] Yes [1] No on : 5. i
if Yes, list discount per month: es " pate EB yy ue Boe

TOTAL MONTHLY RENT (‘Total Monthly Rent’ or*Rent"): § =

(Gace Manthly Rent Plus Adgitional Monthly Rents minua
Monthly Discounts, if any)

LATE FEES: $
(6% of tha Rent; where @ portion of Your Rent is govammentehousing
subsldy, Late Pees will be $15.00 OR 6% of Your postsubsidy

snare of thé Rant, whichever is higher. See Paragraph 3 for details)

Leat Revised January 2017

 

 

 

 

 

 

TOTAL OF ALL DEPOSITS: . “§
Name and Full Street Addrass of #inandial institution Where Qepos!
37,55
Page 1 of 14 ®AANG

a

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 27 of 52
te

07/30/2018 16:44

   

i Gr 485 te ii & it ; 5 t Ie AM
Unless otherwise provided in this Agraement or In a separate Uulitles Ad-
dendum to this Agreement, You agree to obtaln electric and gas (where
applicable to the Home) service for the Home, Prior to taking possession
ofthe Home, ‘You shail (i) obtain electric service in Your name and {i) obtain
gas sarvica (where applicable te the Home) In Your name; should You fall
to do so, or in the event that payments for electricity or gas are not made
when due, either failure shall be considered Your default of this Agraament.
In any case, We are not llable for fallure to supply electrie, gas, garbage,
water or sawer service(s), nor are We liable for any damage resulting fram
an interruption er malfunction in service or any utility due to any cause,
unless We supplied the utlllty to You AND We acted with gross negligence
regarding same.

UTILITIES & SERVICES TO BE PAID BY US (only if checked by Us):
DU ELecTRICITY [GAS CO INTERNET [1 SEWER

C GARBAGE C] cABLETV [1] TELEPHONE [J WATER

You understand and agree that all utilities not chacked will be paid by You.
SMUT SSUES TE

eS aes

eat ee ty = ‘
i

=

     

ARE WATER / SEWER SERVIGES SUBMETERED? [J Yes [] No
if Yes, Type of Submetering: C1 all water Usage [1] Hot Water Only

lf water and/or sewer services aré submeterad, ‘You shall recalve, and You
agree that You shall pay, monthly bills received from Us or from Gur billing
agent related 16 Your usage of water and/or sewage services at the Home.
Sea Paragraph 36. ue

Name and address of Our water/sawer services billing agent
(“Agant”):

 

 

 

     

CDS TRS FEE CNT a eee

1S THE HOME DESIGNATED AS SMOKE FREE? Cl Yes

if Yas, the Smoke-Free Housing Addendum shall apply.

   

ITEC ENC NO ISS Oe eS
By initlaling this Paragraph 1(K), You acknowledge that
tead and fully agreed fo Paragraph 18 of this Agreement
Your Inials:

eae eae iS) Bye ale

   

Minimum Liability Insurance Coverage: =,

 

You HARE [] ARE NOT required to have contents insurance coverage.

Minimum Centents Insurance Coverage: $
You understand and agree that We are not responsible ee damage te, or
loss of Your personal property. See Paragraph 22(A) for deta

 

      

ery ee | Sh Pal
a

 

(FAX)

      

  

          

ORO ESN ab NESTOR EGY os
In the event We wish to communicate with You In writing or where
written notice may be requirad by this Agreement or by law, You agree and
consent to receiving any communications and written natices from Us via
the following methads that We may elect fo use in Qur discretion (check
which methods apply):

C1 E-MAIL. (email addresses):

i hes Nhe

 

 

 

 

 

C1 TEXT MESSAGE to (cellular telephone numbers):

 

 

(Cl WRITTEN NOTICE TO HOME (hand-delivery; posting; U.S. Mail; courier)

in the event You wish to communicate with Us in writing or where
written notice is required by this Agreement, We agree and consent to
receiving communications and written notlees from You via the following
methods(cheek which methods apply):

C) E-MAIL te (email address):

 

 

[] TEXT MESSAGE to (telephone number):
( WRITTEN NOTICE TO LESSOR (hend-delivery; U.S, Mail; of courier)
CI OTHER (describe):

 

 

 

 

COURT APPEARANCE FEE [See Paragraph 37(P)f:

 

CHANGE OF LOCKS/KEYS [Per seff:

STANDARD PET FEE /Per pet]:

ANNUAL RATE OF INTEREST /see Paragraph 37(H)):
OTHER PER EVENT FEES / CHARGES describe}:

 

$
$
SECOND TRIAL FEE [See Paragraph 37(F)): 3 50.12
8
$

 

 

 

 

 

 

eo 2 464 4 @ 2

 

    
 
  
   

 

 

 

 

 

 

Where any term or condition of this Agreement and the Special Provisions may conflict, these Special Provisions shall control.

Last Revised January 2017

Pages 2 of 14

®AANG

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 28 of 52

P.005/022
"07/30/2018
, ™

16:45

2. PAYMENT OF RENT — SPECIFICALLY:

A. Forms of Rent Payment. Your payment of Rent (and any other fee or
other amount that You owe fo Us under this Agreement, and said fees and
amounts may also be described collectively with the Rent as "Debt’) shall
be made in the form(s) of: written checks: if We so elect, by certified funds;
of, if so selected In Paragraph 1(E), made in electronic form on Our online
payment website (“payment website”) by credit card, debit card, and/or
Automated Clearing House (AGH) debit, :
B, Payment Website, If the usa of Our payment website is selected in
Paragraph 1(&), You understand and agree that:

(1) We shall provide You with the website address for the payment website
at or before the start of the original term;

(2) We reserve the right to change the web address of the payment website
at any time with notica te ‘You;

(3) The payment website may, at Our sole election, be provided by a third-
party processor (‘payment processor’) who is an independent contractor and
not an employee nor agent nor representative of Ours; '

(4) Your Use of the payment processor and the payment website is at Your
own tisk;

(8) We shall have no liability to You for any errors by the payment processor
or payment wabsite in processing any payment or for any potential seourity
breaches regarding ‘Your personal financial data;

(8) Your use of the payment processor and payment website shall be
completely subject to, and You agree to abide by, any and all terms and
conditions posted on such payment webslte;

(7) Should the payment processor or payment website require You to pay
any convenience fee or similar procassing faa (‘processing fee’) for any
payment of Dabt submitted by You, You agree that any such processing fee
is reasonable, and in the event You pay tha pracasalng fae, You also agree
You are voluntarily paying such processing fee in consideration of Your
convenience In belng able to submit Your Debt payment to Us in electronic
form; '

(é) ‘You further understand and agree that if You object tothe payment of such

a processing fee, You shall have the right, subject to subsection (9) below, .

to submit a Debt payment to Us in the farm of a check or, if we so elect, in
the form of certified funds, at Our address, even if the payment website is
the only location selected in Paragraph 1(E); and

(9) Notwithstanding subsection (8) above, If Debt payment to Our online
payment website is the only payment location selected in Paragraph 1(E),
and if the payment website provides You at least one electronic payment
aption that does not require yau to pay a procassing fae of any kind, ‘You
agree that Your use of the payment website shall be the only form of Debt
payment We shall accept unless We saparataly consent to another methad
of payment, and if We do not consent, then We reserve the right to reject
any attempt by You to use any other method of Debt paymant, and that Your
attempt to use any other method of payment shall be considered Your default
of this Agreement,
¢, Withholding Rent, Pursuantto N.C, Gen. Stat. §42-44(c), You agree that
You may not withhold Rent under any cireumstances without first obtaining a
court order granting You the lagal right te do so; absent such a court order, You
understand and agree that Your failure to pay Rent when due shall constitute
Your Instant and matertal default of thls Agreement and, pursuant to N.C.
Gen, Stat, § 42-41, shall release Us from any duty te maintain or rapair the
Home that may be required by law or this Agreement
D, Prorated Rent For Last Month of Original Term. Ifthe original term does
not 6nd on the last day of a calendar month, then for the last partlal calendar
month of the original tarm, ‘You agree to pay Us a prorated amount of Rent
calculated as follows: the Rent divided by the total number of calendar days
in tha last month of the original term multiplied by the number of calendar
days remaining in the last month of the original term (“final prorated rent’). In
tha event You and Va have entered into a renewal lease for the Home before
the end of the original term, or in the avent this Agreement has automatically
renewed as provided in Paragraph 1(F), You shall pay Us, via a single check
or money order or payment on Our payment website, the sum of (a) the final
prorated rent and (b) the prorated amount for the first partial month of the
renewal lease term calculated using the same method for Prorated Rent
described in Paragraph 1(E).
E. Non-Waiver.

(1), Generally, Our failure to insist upon the strict performance of the
terms, covenants, agreements and conditions herein contained, or any of
them, shall not constitute or be construed as a walver or relinquishment of
Our rights thereinaftar to enforce any euch terms, covenants, agreements, or
conditions, byt the same shall continue in full force and effect Including, but

Last Revised January 2017

 

Page 3 of 14

AX)

nat limited to, all remedies provided in Paragraph 37. You specifically agree
that Our endorsement, deposit, or any acceptance of any Rent payment after
the first calendar day of the month In which it is due shall not In any way
constitute a waiver of Our right to require that You tender any future Rent
payment on or before the first day of the calendar month In which it is due,

(2). No Waiver for Partial Payment of Rent. Pursuant to N.C. Gen,
Stat. § 42-26(c), You and We specifically and expressly agree that We may
endorse, deposit, or otherwise accept any partial Rent payment or partal
housing subsidy payment from You, or paid on behalf of You, with Our full
knowledge of Your default of this Agreement without such payment operating
as a waiver of any of Our legal rights, including but not limited to the right
to re-enter and re-take possession of tha Home. As such, You specifically
agree that We may endorse, deposit, or otherwise accept any partial rent
payment or partial housing subsidy payment from You, or paid on behalf of
You, withaut waiving Our right to declare a default under Paragraph $7 and
without waiving Our right to exercise any of the remedies provided ta Us
by Paragraph 37 or applicable law. You also agree that Our exercise of the
aforementioned rights shall Inno way violate Chapter 75 of the N.C. General
Statutes,

(3). imilar Obligatia er la
of Regulations or Dutles. You also agree that to the extent We and/or Our
agent are required to depasit any payment from You in order to comply with
Title 21, Chapter $84, Section .0107(a) of the N.C. Administrative Code (27
NCAC 584.0107(a)) or any other similar (aw or regulation or fiduciary duty,
You agree that Qur deposit of any such payment is only made in order to
comply with applicable law, regulation, or fiduciary duty, and as such, any act
by Us to comply with such law, ragulatlon, or fiduciary duty shall in ho way
constitute our voluntary waiver of any legal right or of any remedy provided
to us by Paragraph 37 or applicable law, and as such, You agree that We
shall retain all rights to enforces any default of this Agreement, including but
not limited to tha right to evict Yau from the Home via a summary ejectment
proceeding. Similarly, if You are in default of this Agraement, and If We inform
You that We will reject any attempted Rent payment in order to preserve Our
right to evict You trom the Home via a summary ejectment proceeding, You
agree that while You remain in default of this Agreemant, any subsequent
payment You may make during such default through Our payment website
constitutes an act of duress by You against Us; that We do not willingly accept
any such payment; and so long as We reverse or otherwise return such
paymant to You within seven (7) days of Our receipt of same, Your payment
submitted to Our payment website shall in ne way constitute Qur voluntary
walver of any legal right or of any remedy provided to Us by Paragraph 37
or applicable law including but not limited to the right to evict You from the
Home via a summary ejectment proceeding.

3, LATE PAYMENTS AND LOST/STOLEN PAYMENTS:
A,Ganerally. You agree that We may reject any attempt by You to pay Rent
or any Debt if You are in default of this Agreement, However, should We

choose to accapt a lata Rent payment received from You after the fifth (6th)

calendar day of the month, You will also owe Us a late fea (“late fee’) equal
to $15,00 or five percant (8%) of the Rent, whichever Is greater = or, where
Your Rent ig subsidized by the United States Department of Housing and
Urban Development, by the United States Departmant of Agriculture, by a
State agency, by a public housing authority, or by a local government, the late
fee shall not exceed $15.00 or an amount equal to five percent (6%) af Your
share of the Rent (after deducting the value of the rent subsidy received),
whichever is greater, The late fee shall be considered an additional rent; You
will owe Us the late fee without Us having to damand it from You; and You will
tender the late fee, together with the late Rent payment, only in the form of *
a cashier's check or money order or, if We so designate in Paragraph 1(E),
through Our payment website.

.B, When Rent ls Considerad Paid With Negotiable Instruments. The term

“negotiable instrument” shall refer to a check, money order, or cashler's check.
Where You attempt to pay Us Rent or Debt by negotiable instrument, You
agree that You hava net mada a Rant or Debt payment te Us, nor have Wa
accepted same, until: (1) We physically receive the negotiable instrument;
(2) We endorse (/.e., sign or stamp the back of) the negotiable Instrument;
(3) We deposit the negotiable instrument with Our banking Institution; AND
(4) Your banking institution honors the negotiable Instrument by paying Us
through Our banking institution (this four-slap process shail be referred to as
the ‘payment process"), Unless and until the payment process is complete,
You agree that Your delivery of a negotiable instrument to Us does not
constitute a payment of any kind nor shall It be considered as Our acceptance
of a payment from You, Notwithstanding the above, You shall not owe Us
a late fee iff We received Your negotiable Instrument on or before the fifth

®AANG

Case 1:19-cv-003249-LCB-JEP Document 5 Filed 03/29/19 Pande 29 of 52

P.006/022
— 07/30i2018 16:46

a py

(Sth) calendar day of the month in which the Rent payment was due; the
negotiable instrument is in an amount equal to paying all Rent due In full,
AND after We receive Your negotiable instrument, the payment process Is
completed, even where the completed payment process may occur after the
fifth calendar day of the month.

¢. Effact of Lost or Stolen Negotiable Instruments. You understand and
agree that if You choose to tender Your attempted payment of Rent or Debt
through a negotiable Instrument as an alternative to using Qur payment
website, any negotiable instrument may be lost or stolen by criminal third
parties outside of Qur central, and as such, You agree to tender Your Rant
or Debt payment by negotlable instrument at Your own risk, You understand
and agree that unless the payment process was completed prior to the loss
of erlminal theft of the negotiable instrument, You should consider Your rent
as unpaid, and that We shall grant you ng credit or other consideration related
to the lose or thaft of the negotiable instrument. In the event Your negotiable
instrument is lost or stolen, You agree that It Is Your sole responsibility
to replace the lost er stelen negotlable instrument in time to comply with
Paragraph 1(&)(2) of this Agraament, or else You sitall be in default of this
Agreement,

4, RETURNED GHEGKS: You agree to pay a $26.00 (or the maximum
allowed by jaw, pursuant to N.C. Gen, Stat. § 25-3-806) processing fee
(‘returned cheak fee’) for each check that You submit to Us if said check is
ratumed by the financial institution for any reason, including but not limited to
insufficient funds available to cash the check or if the bank accountis closad
or otherwise Unavallable. You agree that the returned check fee shall be due
without our demand, and as such, You shall tender the returned check fee,
together with the Rant and any Debt due, by cashier's check or monay order.
Ifa check submitted by You is retumed by tha financlal institution for any
reason, We reserve the right ta require that You make all future paymants
only by cashier's check or by money order or, if We so elect, by our payment
website. In addition, We also reserve the right to seek clvil and criminal
enforcement of the returned check pursuant to N.C. Gen. Stat, § 6-21.43 and
§ 14-107, respectively.
5, SECURITY DEPOSIT: You agree to tander to Us the Total of All Deposits
(the "Deposit") as described In Paragraph 1(G) of thie Agreement prior to
taking possession of the Hore. This sum shall be held (n trust as a Security
Deposit at the financlal Institution listed in Paragraph 1(G). We will hold the
Daposit for the period that You occupy the Homa. After You move fram the
Home and remove all Items of personal property and surrender possession
of the Home back to Us, We will determine whether or not You are eligible
for a refund of any or all of the Deposit, The amount of the refund will be
determined in accordance with N.C, Gen. Stat. § 42-51 and the following
conditions and procedures: '

A. Generally, You understand that the Deposit is security for Your
performance of the terms and conditions of this Agreement, and You agree
that the Deposit cannot be applied under any clreumstancas towards Rent
or Debt (including but not limited to the last month's Rent or final prorated
rent, as applicable) due while You are in possession of the Home.

B, Lessor to Retain All Accrued Interest. |F We PLACE THE DEPOSIT
IN AN INTEREST-BEARING BANK ACCOUNT, YOU AGREE THAT ANY
INTEREST THAT MAY ACCRUE SHALL SE FOR OUR SOLE BENEFITAND
OWNERSHIP, AND THAT WE MAY WITHDRAW SUGH INTEREST AT ANY
TIME WITHOUT NOTICE OF ANY KIND TO YOU,

¢, How We May Refund and/or Apply the Deposit. Pursuant to N.C. Gen.
Stat. § 42-51 and § 42-52, We shall refund You the amount of the Deposit
LESS any amount naeded to pay the cost of: unpald Rent and costs for water
or sewer services provided by Us pursuant to N.C, Gen, Stat, § 62-110(g)
. and electric service pursuant to N.C, Gen. Stat, § 62-110(h); damage to the
Home In excess of normal wear and tear including, but not limited to, damage
to or destruction of smoke clotectors or carbon monoxide detectors; damages
arlging from Your failure to fulfll the entire original ferm or renewal term of
this Agreement, except where this Agreement was terminated pursuant to
N.C. Gen, Stat, § 42-45 or § 42-45,1; any unpaid bills that become a llen
on the Home where such bills arise from Your occupancy of the Home; Our
costs incurred in re-renting the Home after Your default of this Agraament,
Including, but not {lmlted to, reasonable fees or commissions ‘paid to Our
licensed real estate broker to re-rant the Home: Our costs Incurred In the
removal and storage of Your parsonal proparty after a summary electment
proceeding; any court coats incurred by Us as a result of Your default of this
Agreament; and unpald late fees, Eviction Filing Fees, Court Appearance
Fees, or Second Trial Fees (see Paragraph 37) or any other similar fees or
costs authorized by N.C, Gen. Stat. § 42-46.

b, Timing of Refund and/or Accounting of Deposit, If We can datermine the

Last Revised January 2017

 

Page 4 of 14

FAX)
oN

extent of all Our potential deductions from the Deposit, We shall, within thirty
(30) days after termination of Your tenancy and Your delivery of possession
of the Home back to Us, return the balance, if any, of the Deposit, along with
an Itemization of any deductions from the Deposit, to You at Your last known
address, If we cannot determine the extent of Our potentlal deductions from
the Deposit within thirty (0) days after termination af Your tenancy and Your
delivery of Possession of the Home back to Us, then We shall provide You
with an interim accounting no later than thirty (80) days after termination of
Your tenancy and Your delivery of possession of the Home to Us, and We
shall provide You with a final accounting within sixty (60) days after termination
of Your tenaney and Your delivery of possession of the Home to Us. If Your
address is unknown or if Your deposit is retumed to Us as undeliverable by the
U.S. Postal Service, We will hold the balance of the Deposit for Your collection
for a period of six (8) months, after which time any remaining balance of the
Deposit may, at Our options, escheat to tha State of North Carolina, At such
time, Our lability for the return of the Deposit shall cease, You agree that
Your delivery of possession of the Home shall not be considered complate
until You comply with Paragraphs 34(8) and 34(C), specifically including the
removal of all of Your personal property fram the Home.
E, Refund of Deposit to One Lessee or Division Among lessees, If the
Home Is ranted by more than one Lessaa, Yau agree that You are responsible
for dividing any Deposit refund among all Lessees. We may, in Our discretion,
pay the Deposit refund to any one Lassee named in Paragraph 1(A) of this
Agreement, and In such an event, You agree to held Us harmless for such
action and further agree that any remedy for ary claim for the Deposit may be
made solely against the respective Lessea(s) to whom We paid the Deposit.
refund.
F, Refund Only To Remaining Lessees, Absent a separate written
agreement or written modification to this Agreement signed by You and Us,
in the event a co-Lessee ("Separting Lessee") seeks to terminatathelr portion
of this Agraemant and otherwise remove the departing Lessee's name from
this Agreement as specifically permitted by N.C. Gen. Stat. § 42-45.1 or a
separate addendum te this Agreement, and in the event this Agreement shall
continue in full force and effect as to any remaining Lessaa(s) (‘remaining
Lessee(s)") to the Agreement, You agree that ihe ownership of the Deposit
shall automatically transfer to the remaining Lessaa(s), who shall be the only
persons eligible for a rafund and/or accounting of the Deposit.
G, Transfer and Termination of Duties Upon Sale. Upon a sale or
conveyance of the Home, Wé may transfer or assign the Deposit to the new
owner, who then shall assume the liability for such Deposit upon the sale or
conveyance of the Home, and at that pointin time, You agree that Our liability
for the Deposit shall terminate,
H. Impact of Pet Deposits; Pot Fees and Pet Rents Not Applied to
Damage. While the Deposit may be increased as shown In Paragraph
1(G) due to the presence of a pet, the Deposit can be applied as set forth
in Paragraph 5(C) and not just to those damages that may be attributed
spacifically to the presence of a pet. You algo agree that no portion of the
Deposit is to be considered @ pat fee or saparate monthly pet rent. In this
evant a pet fee or monthly pet rent is required by this Agreement or an
addendum to this Agreement, You agree that any pet fee or monthly pet
rent is noh-refundable; that the payment of any such pet fee or monthly pet
rent ig made only in consideration for Your privilege of malntalning a pet at
the Home and not as payment for future damages relating to said pet. As
such, You also agree that any pet fee or monthly pat rant ig Not subject to
the deposit itemization raquiraments the termination of this Agreement.
6, NOTICES OF TERMINATION; AUTOMATIC RENEWAL OF AGREEMENT:
A, Noticas of Termination.
(1).Ge E aSsee
All notices of termination, as spectfically referenced

           

erally: cs Les

   

‘In Paragraph 1(F) of

algewhere In this Agreement, shail be in writing and may be delivered by

any method specifically permitted by Paragraph 1(M), Where there Is more
than one Lesses to this Agraemant, a notlee of termination submitted by one
Lessee (the “terminating Lessee’) shall be considered a notice of termination
submitted by all Lessees: accordingly, in the event We receive conflicting
notices (fora purported renewal or extension of this Agreement or otherwise)
from other Lessee(s), the terminating Lessee's notice of tarmination shall
control. You agree that a notice of termination delivered by Us to any one
Lessee shall be considered received by al) Lesseas.

(2).Btiective Date. You agree that any notice of termination from Yau shalt
not take effect until the last day of the orlginal term or on the last day of any
subsequent month-to-month renewal term, except as otherwise provided
in this Agreement. As such, regardless of how many days’ notice that You
provide to Us, You may not terminate thig Agreement before the last day
of the original term, unless We specifically consant in writing in a separate

® AANG

Case 1:19-cv-003249-LCB-JEP Document 5 Filed 03/29/19 Paaqe 320 of 52

P.007/022
07/30/2018 16:47

; ~

signed document, Similarly, if this Agreement has automatically renewed
on a month-to- month basis, You may not terminate this Agreement before
the last day of any month-to-month term, unless We specifically consent in
writing in a separate signed document or except as otherwise specified in this
Agreement. If, without Our written consent or ag otherwise specified in this
Agreement, You attempt to terminate this Agreement prior to the last day of
the original term or prior to the last day of any subsequent month-to-month
term, You will be In default of this Agreement, and You shall be liabla to Us
for the payment of Total Monthly Rent until (a) the end of the original term
or the end of the subsequent month-to-month renewal term (whichaver /s
applicable at the time) of (b) until the date that We recelve a rental payment
from a subsequent tenant who enters into a lease agreement with Us forthe
Home, whichever one of these two events occurs first.

(3) Haldover, sent to Te . In the event We
consent In writing to Your termination of this Agreement on a specific date
(‘move out date"? that is prior to the end of either the orlginal term or & meonth-
to-month renewal term, and in the event You fall te vacate the Home and
remove all of Your personal praperty by the move out date, You understand
and agree that:

(a) You shall be considered a holdover tenant subject to removal
immediately via summary ejéctmnant pursuantio N.C, Gen, Stat, 42-26(a)(1);

(b) You shall be in default of this Agreement;

(c) ‘You shall continue to be liable to Us for the Total Monthly Rent
until () the end of the original term or the end of the subsequent month-to-
month renewal tarm (whichever is applicable at the time) or (ii) untll the date
that We racelve a rental payment from a subsequent fanant who enters into
a lease agreement with Us for the Home, whichaver one of thege two events
ocours first; and 5

(d) You shall be liable to Us for any and all consequential damages
ariging from Your failure to vacate the Home on or before the move out date,
including but not limited te Our loss of income arising from Our inability to
market the Home to potential tenants and Our logs of income arising from
a subsequent tenant's inability to move Into the Home while ‘You remain in
possession of the Home, whether by residing at {he Home or by Your failure
to remove ail iterns of personal property from the Home.

B,Effect of Automatic Renewal of Laase. If this Agreement is automatically
renewed on a tnonth-to-month basis, it shall continue to renew automatically
each and avery subsequent month thereafter until either party provides the
other party a notice of termination as provided in Paragraph 1(F). ithe original
term does not end on the last calendar day of a month, each subsequent
month-to-month renewal term shall be exactly thirty (30) days in length,
beginning the firet calendar day after the end of the original term.

7, NOTICES AND FORM OF DELIVERY = SPECIFICALLY:

A. Verbal/Oral Notices Never Permitted. YOU AGREE THAT ORAL
NOTICES, REGARDLESS OF FORM OR GONTENT OR IMPLICATION,
SHALL NEVER CONSTITUTE THE TERM “NOTICE” AS DESCRIBED IN
THIS AGREEMENT.

B. Certain Form(s) of Notice Required. Any notice required by this
Agreament shall only be delivered in one or more of the forms specifically
permitted by Faragreph 1(M) of this Agreement. You understand and agree
that delivery of any attempted notice that violates the requirernents of
Paragraph 1(M) or this Paragraph 7 shall not constitute notice of any kind,
and as suoh, Wa may Ignore euch attempted notice as Invalid and insufficient.
CG. Notice to Us.

(1).Paper Format. Where Paragraph 1(M) indicates that You may send
written notice to Lessor, such notice (‘paper notice’) shall be writtan on letter-
aized paper (8 %4"x 11") that is separate from tha Agreementitself; such paper
notice shall not be in the form of, or written onto, any negotiable instrument
(sueh ag a cheek armoney order); and such paper notice shall be delivered to
Us atthe address listed in Paragraph 1(A) (orto any other address whieh Wa
may later provide to You) by one of the following methods: (a) hand-delivery to
an employee of Ours during regular business hours inside the management
office at the community in whieh the Home is located, or if We so elact and
make avaliable, by delivery to a private mail drop box ("drop box’) located
at Lessor's address, pursuant to the terms of Paragraph 7(F); (b) U.S. Mall.
first class postage; or (c) via a delivery service authorized pursuant to 26
U.S.C. § 7602(f)(2).

(2). Electronic Format, Where Paragraph 1(M) Indicates that You may send
notica to Us by email or text message, then it shall be delivered to Us at the
raspective email addrees(es) or telephone number(s) specifically provided
in Paragraph 1(M), We reserve the right to change Our emall address(es)
or telephone numbers described in Paragraph 1(M) at any time after first
providing You with notiea of such change. When You send Us notice by elther
amail or text massage, You agree that any such notice shall also state the

Laat Revised January 2017

 

Page 5 of 14

(FAX)

at

sender's fisst and last name and shall originate from Your emall address or
‘Your telephone number, respectively, that Is specifically provided in Paragraph
4(M), and that any such email or text message shall not be deemed received
by Us unless We reply to You confirming Our recelpt of same.

- (3).Othar Forms. Where Paragraph 1(M) indicates an alternative form by
which You may send Us notice, You may use the method specified, and You
agree that such altemative fonns may, at Our sole election, be in electroni¢
form (including but not limited to a website portal or other message service),
telaphenic form, or on paper.

D, Notice to You.

(1). Paper Format, Where Paragraph 1(M) indicates that We may send
written notice to You at the Home, such notice (“saper notice’) shall be written
on letter-sized paper (8 14" x 11") and delivered to You at the Home by one of
the following methods: (2) posting the notice on the front door of the Home,
(b) hand delivery to You or any Authorized Occupant of sultable age and
discretion; (c) U.S, Mall, first class postage; or (4) by a designated private
delivery service authorized pursuant to 26 U.S.C. § 7602(f}(2).

(2). Eletronte Format. Where Paragraph 1(M) indicates that We may
send notice to You by email or text message, then You agree We may sand
You notice to any one (or more in Our sole discretion) of the respective
email address(es) or telephone number(s) specifically provided th Paragraph
4(M), and FURTHER AG OTH ENT

{a). Email and Telephone Numbers - Generally. By signing this
Agreement, You agree and represent that; Your email address (“Emall
Address") and Telephone Number (“7elephone Number’) listed in Paragraph
4(M), if any, are valld; that You shall maintain any such Email Addrese and
Yalaphone Number for the duration of the original term of this Agreement
and any month-to-month renewal term, thaugh You may change Your Email
Address or Telephone Number after first requesting, and receiving, written
¢onsent from Us, For any Telephone Number listed in Paragraph 1(M),
You also agree and represent that any such Telephone Number Is able and
authorized to receive Short Message Service text messages (“SIMS text
messages” or "SMS') fram Us;

(b). Responsibility for Delivery of Emall and SMS Text Messages.
You agree that You are solely responsible to ensure that ‘Your respective
server or software or private email provider or email system that recelves
and/or organizes Your email received at the Email Address (sald server
or software or private email provider or email system generally reterred to
as “Email Provider’) does not treat Qur emall notices as “junk” or “spam”
email or a8 otherwise undellverable or rejactad; that You fully and frealy
assume the risk that any of Our email notices to You may be diverted or
filtered or deleted as junk or spam by Your Emall Provider; and You fully
understand and agree that any notlee We send to Your Email Address
shall be considered valid and otherwise received by You, whether or
not Your Email Provider actually delivers such notice to You, and You
further agree that any such delay shall not serve asa defense to Our
declaring a default of this Agreement or enforcing any termination of
thls Agreement, Similarly, You agree that You are solely responsible to
ensuré that Your telephone service provider that owns and manages Your
Telephone Number and the information and data delivered to It (generally,
“Telephone Provider’) does not reject our SMS text messages as “junk”
or “Spam” ag otherwise undaliverable or rejected: that You fully and-freely
aasume the risk that any of Gur notices sent by SMS to ‘You may be diverted
of filtarad or deleted as junk or spam by Your Telephone Provider; and You
fully understand and agree that any notices We sond to You by SMS
shall be considered valid and otherwise recelved by You, whether or
not Your Telephone Provider actually delivers such notice to You, and
You further agree that any such delay in dalivery of such notice shall
not serve as a defense to Our declaring a default of this Agreament or
enforcing any termination of thls Agreement.

{c). Gongant. By signing this Agreement, YOUHEREBY CONSENT
to receiving email notices and SMS text messages from Us; that any
such notices We provide You are not to be consiclered unsolicited
commercial notices but rather part of Our ongoing and established
businesé relationship with You as Lessor and Lessee(s); and that You
understand that Your Telephone Provider may, pursuant to Your existing
contract with Your Telephone Provider, charge You feos for Your receipt
of SMS text messages from Us, and in guch an ovant, You fully consent
and agreo to be solely responsible to pay such fees.

E, Receipt of Notice. Notices that You send to Us shall be deemed received
by Us only upon Our actual receipt of such notice, regardless of the method
of delivery used, To establish Your receipt of Our notice as a matter of law
and fact, You and We agree that, in the event there Is a dispute between

@ AANG

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 31 of 52

P.008/022
071302018 = 16:47
: -

You and Us as to the specific date You actually recelved a notice from Us,
all notices shall be considered recelved by ‘You no later than the following
time periods: (1) seventy- two (72) hours subsequent to the postmark date
of sending written notice via U.S, Mail, First-Class Delivery; (2) twenty-four
(24) hours subsequent to the sanding of an overnight delivery packaga via
U.S. Mail or via & designated delivery service authorized pursuant to 26
U.S.C, § 7802(f)(2); (3) twelve (12) hours subsequent to the posting of the
notice on tha door of the Home; or (4) immediately upon: sending a notice
to Your Email Address, sending a notice to You by SMS to Your Telephone
Number, or by hand-delivery to You or Your Authorized Occupant.

F. Uso of Drop Boxes For Dellvary of Notices ar Payments to Us, For
the purposes of this Agreement and for the purpose of assessing late fees
pursuant to Paragraphs 1{D) and 3, ‘You agree that any notice or payment
that You deliver to an after- hours drop box (fhat may be located, at Our sole
election, on the extenor of Our management office) shall be deemed recalved
at the time the management office re-opens for business, not before.
By using the drop box, You agree that delivery of a notice or payment atter
business hours on the date any notice or payment is due may result in the
notice or payment being considered late by Us, and in such an event, ‘You

shall be liable for late fees and/or for an additional month-to-month renewal

term, wheré applicable under the terms of this Agreement.

8, PETS:

A. In General; Pots Prohibited Without Our Consent, No animals, birds,
or pets of any kind shall be permitted in the Home at any time without Our
express, written consent, which shall be documented in a separate pet
addandum. You understand and agree that We have the sole discretion and
absolute right to determine regarding what animals, if any, will be allowed to
enter of remain in ihe Home, although reasonable accommodations will be
made where otherwise required by law, ‘You further understand and agree
that even if We parmit a pet In the Home, the pet must be removed from
the Home upon Our request if, in Our sole discretion, We determine that the
pet constitutes a nuisance, creates a disturbance, causes damage, poses a
threat.to the safety of any person or property, or is no longer desirable.

GB. Pet Fee and Pet Rent For Unauthorized Pet(s). Should Wa discover
that You have or had an unauthorized pet in tha Home during Your tenancy,
{whether or not Our discovery of the unauthorized pet occurs during Your
fenaney or thereafter), You agree that You shall be liable to Us for the
immediate payment of the standard pet fee described in Paragraph 1(N) (or
as otherwise provided in a pet addendum, if any) multiplied by the number
of pets discovered. If a monthly pet rent is also indicated In thls Agreement
or any addendum to this Agreement, then You shall also be llable to Us for
such pet rent. You undarstand and agree that it is unreasonable for You to
demand that We ascertain the exact date and time that any unauthorlzed pet
was presant in the Heme for the purpose of establishing & prorated sum of
any standard pet fee or pet rent; accordingly, forthe purposes of assessing
the amount of said standard pet fee and pet rent that You owe Us pursuant
to this Paragraph, You agree the standard pet fee and any pet rent shall
be calculated as though any unauthorized pat was present in the Home on
the first day of the original lease term. In the event You fail to tender the
standard pet fee and pet rent requirad by this Paragraph immediately upon
Our demand, it will constitute Your default of this Agreement.

GC, Pet Waste and Related Damage. You understand and agree that the
presence of pet urlne or othar animal waste that may be deposited in the
carpeting or on the flooring of the Home during ‘Your tenancy rapresents
certain biological, health, and safaty hazards — aa well as offensive odors
= for Yourself and for future and neighboring tenants, Due to (1) the unique
characteristics of animal urlne and other animal waste and its damaging
effects on carpet, carpet padding, flooring, walls, Interlor trim, sheetrock, and
fixtures and (2) the unilkelihood of cleaning such damages to the satisfaction
of future tenants, ‘You agree that the presence of animal urine or animal waste
in the carpat, carpet padding, walls, interior trim, flooring; or fixtures of the
Home shall not, under any circumstariees, be considered normal wear and
tear. You understand and agree that, in any event, You shall fully reimburse
Us for Our damages arising from Our incurred labor and costs to replace
and install carpet, carpet padding, walls, Interlor trim, flagring, and/or fixtures
necessitated by the presence of animal urine or other animal waste, and that
the Deposit referenced In Paragraph 1(G) may be applied to such damages,
though You shall be fully lable to Us for any deficiancy, The replacoment vatua
of carpet, carpet padding, walls, interior trim, flooring, and fixtures shall be
prorated based on the respective age of the Item(s) at the (ime of raplacement
as comparad to the original expected life of the respective item(s).

D. Liability for Deodorizing and Removing Pests, ‘You understand and
agree that the presence of pete in the Home may hinder Our ability to re-rent
the Home to a futura tenant, due to Specific odors, dander, fleas, and other

Last Revised January 2017

‘to the Perpetrator's personal property.
(3).

 

Page 6 of 14

(FAX)
“i

characteristics that may be objectionable to future tenants. As such, You agree
that You shall be liable to Us for any costs assoclated with (1) deodorizing the
Home, and (2) professionally treating the Home tor the actual or suspected
presence of fleas or ticks.

9. KEYS AND LOCKS:

A. No Ghanging Locks Without Gonsont; Return of Keys and Devices.
You agree not to install additional or different locks or gates on any doors or
windows of the Home, unless We first expressly consent to such installation
in writing or as otherwise provided in this Paragraph 9. When this Agreement
ends, You agree to retum all keys, security access cards and devices, parking
gate openers, current security alarm codes, and garage door openers (as
applicable) to Us. If keys are not retumed to Us at the end of the tenancy,
You agree to pay the change of lock fee desorlbad In Paragraph 1(N) foreach
lock changed, Fer the other devices named In this Paragraph, You shall be
lable to Us for thelr replacement value. At the end of Your tenancy, should
‘You fall to provide Us with the then-current alarm codes for the security or
entry alarm syatem (if any), You shall also be liable te Us for Our costs to
a or restore such codes,

B, Any Go-Lessee May Request Lock Change and Obtain Keys. You also
agree that at any time any Lessee may request, either orally or in writing,
that We install new or different locks to the Home, You agrae that, whenever
We may install replacement locks at the Home at ‘Your request, You shail be
responsible to pay Us the change of lock faa listed under Paragraph 1(N) for
each set of locks. In the event We install replacement locks, You understand
and agree that We shall provide keys for the replacement locks for the Home
to any other co-Legsee who may request ther, except for persons who may
be parpetraters of sexual assault, stalking, or domestic violence and who
have been ordered to remain away from the Home by a court af law.

GC. Procedures for Changing of Locks for Victims of Domestic Violence,
Sexual Assault, or Stalking.

(t). Generally A person who hag bean ordered to remain away fram the
Home ar [s otherwise excluded from entry Into same pursuant to a domestic
violence restraining order or any other similar governmental order barring the
parson’s r@-antry Into the Home shall, forthe purposes of this Agraemant, ba
referred fo asa ee,

(2). Where the Pe 3 e \ E
event a co-Lessee or paper Sena or av olher household member
clalms to ba the victim of domestic vialance, sexual assault, or stalking, and
the co-Lessee or Authorized Occupant or household member (a/so referred
to as the ‘victim’) seaks to change exterior door locks (as used if the context
ofthis Paragraph, "Loéks") to bar thé Parpatrator or any other person having
key access to the Home from re-entering the Home under the terms of this
Paragraph, the victim must firet provide Us with a capy of an order issued bya
court (the *Order’) that requires the Perpetrator to stay away fram the Home,
Upon Our actual receipt of the victim's request to change Locks (which may
be in oral or written form) AND a copy of the Order, We shall either change
the Locks within seventy-two (72) hours or giva consent for the victim to
ohangé the Locks, Should We fail to change Looks within seventy-two (72)
hours after recelpt of the victlm’s request and a copy of tha Ordar, such
failure shall be construed as Our consent far the victim to change the Locks
pursuant to N.C. Gen. Stat. § 42-42.3. In the event the victim changes their
own Leeks, You shall provide Us with a working key to the replacement Locks
within forty-elght (48) hours of the raplacement Locke’ installation. Pursuant
to the terme of this Paragraph and the pertinent provisions of N.C: Gan. Stat.
§ 42-42,3, You agrea that We shall not provide keys for replacement Lacks
or otherwise grant access to the Home to any Perpetrator, whether or not
the Perpetrator may be You, an Authorized Occupant, or any other person,
In Such an evert, You agree that We are not llable for elvll damages to any
Perpetrator excluded fromthe Home, including, but not limited to, any claims
related to the Perpetrator’s loss of use of tha Home or lose of use or damage

 

 

eg ¢ e.Inthe event You
orien a change of "looks ‘end claim to he the deck of domestic violence,
sexual assault, or stalking, We shall either change the locks within forty-
eight (48) hours of the request or give consent for You to change the Locks,
Should We fail to change Locks within forty-eight (48) hours after receipt of
the victim's request and a copy of the Ordar, such failure ahall be construed
ag Our consent for ‘You te change the locke pursuant to N.C. Gen. Stat, §
42.42.83, In the event You change Your own Locks, You agraa to provide Us
with 4 working key to the replacement Locks within forty-eight (48) hours of
thelr installation.

b, Kay Access = Authorized Ooctipants, With the exception of the
procedures related to Perpetrators described In Paragraph 9(C), You agree
that We may, in Our sole discretion, open the Home to any Authorized

QAANCG

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 32? of 52

P.009/022
07/30/2018 16:48

Occupant listed under Paragraph 1(A) of thls Agreement upon the request
of such Authorized Occupant (whether or not said Authorized Occupant is a
minor) where You have indicated that this is acceptable to You by checking the
box for key access beside the name of the respective Authorized Occupanit(s)
listed in Paragraph 1{A) of this Agreement. You uriderstand and agree that
this key access authorization imposes no duty upon Us to open ihe Home
for any Authorized Occupant, and You waive any claim for damages resulting
from Qur act of either opening the Hame or failing to open the Horne, for any
such Authorized Occupant,

40, COMMON AREAS: Ag used in this Agreement, the terms ‘Common Area”
or"“CommonAreas" shall refer to all land and fixtures and spaces (other than
Our business and management offfees) outside the Home that are owned
and malttalned by Us and comprise the single piece of real property (er the
contiguous parcels of real property) that forrn the single cammunity In which
the Home is located, You understand and agree that the use ofthe Common
Areas (including any amenity, swimming pool, exercise room, basketball court,
parking areas, laundry facilities, hallways, breezeways, roadways, and $0
forth) is subject to any Rules and Regulations set by Us and that such Rules
and Regulations may be changed at any time without notice, You understand
ANU Bree Wie POUT pMyre it UE Ten WU Us viily erie ue Wy des renal aid
use of the Home and Your ingress and egress to and from the Home while
You remain in legal possession of the Home: You algo understand and agree
that Your use of any Gommon Area facility (a/se Anown interchangeably as
“facility” or “amenity’) is not included as part of the Rent but instaad Is a
privilege (not a right) granted to ‘You by Us. We may revoke Your privilege to
use any facility upon Your default of this Agreement, or If we deem, in Oursole
discretion, that You or an Authorized Occupant or Your guest has misused
the facility in any way or has disturbed the rights or comfort of other people.
in the event Wa revoke Your privilege to use a facility, You agraa that We
have the right to trespass You and Your Authorized Occupant{s) criminally
from the facility. You alse further agree that; (a) We may close or eliminate
any facility at any time; (b) that We may bar You or any Authorized Occupant
or guest from entering or using any facility based on Your (er thelr) misuse of
same or based upon Your default of this Agreement, Including but nat limited
to Your failure to pay Rent or any other Debt when due under this Agreement
(including but not limited to any failure by You to pay for submetered water or
sewer bills or any other utility for which You are responsible); (c) You would
not be entitled to any rent reduction or abatement or rescission or damages
of any kind whatsoever relating in any way to Your Inabllity to access or use
any facility. You also agree that We may remove, or We may request that
any law enforcement officer remove or otherwise trespass, any person from
the Common Areas where such person cannot or will not establish that they
are a Lessee or Authorized Occupant or Your invited guest.

11, USE OF THE HOME: You agrae to use the Home for residential purposes
only and agree not to use the Home in any manner which We deem is injurious
to Our reputation, safety, or welfare or ig otherwise (njurlous to the property
or to any person whatsoever. Generally, You may not use the Home for
business purposes. However, where allawad by law and by Us In Our sole
discretion, You may use the Home as a home office if such heme office use:
(a) is ancillary to the residential use; (b) does not generate any additional
pedestrian or vehicular traffic to or from the Home or Common Areas; and
(c) does not cause any disturbance to other nelghbors or other tenants or
occupants of the community in which the Home i logated.

412, ASSIGNMENT AND SUBLETTING/TRANSFER OF INTEREST: You
agree that You may not assign this Agréement or sublet or otherwise rent
the Home to any other party in any manner or to any extent (even if for
only one day or for a portion of a day), nor shall ‘You advertlse any possible
assignment or sublease or any other rental ofthe Home, without first obtaining
Our prior express written consent, and We reserve the right to require You
to pay Us a fea, the amount thereof may be negotiated by the parties to this
Agreement, as a precondition of Our granting any written consentto You, It is
hereby understood and agreed that any consent obtained from Us as to any
assignment or subletting or other rental of the Home shall not constitute Our
eonsent te any future assignment or subletting or rental, nor would any such
consent release You from liability under this Agreement. Itls understood that
We may sell or transfer the Home and transfer this Agreement to any new
owner, If We sell or otherwise transfer ownership of the Home, You agree
that We are released from all obligations under thls Agreement and that Your
sola remedy would be against Qur successor in rights.

43. MAINTENANCE: We agree to maintain the Home in a fit and habitable
condition, subject to the reasonable limitations deseribed In N.C. Gen. Stat.
§ 42-41, § 42-42, § 42- 43 and this terms and conditions of this Agreement,
including but not limited to Paragraph 18, You understand and agree that
We are entitled to a reasonable time to make any necessary repairs or

Last Revised January 2017

 

Page 7 of 14

(FAX)
os

\

maintenance and that You shall not be entitled to any clalm, whether for
abatement or otherwise, relating or otherwise arising from any Inconvenience
or annoyance during that reasonable time, i

A, Our Obligations, We Agree To:

(1) Maintain the Common Areas in a reasonably clean condition;

(2) Maintain all equipment and appliances that We provide to You in
working order;

(3) Make necessary repairs with reasonable promptness after receiving
written neties fram You;

(4) Repair or remedy, after Our discovery of receipt of Yournotice of, any
imminently dangerous condition, as defined by N.C, Gen, Stat, § 42-42(a)(6),
within a reasonable periad of time based upon the severity of the candition,

(5) Provide routine pest extermination treatment, though If We determine
that additional extermination teatments are required due to Your failure to
maintain the Home In a clean and safe condition, ar If You fail to ogoperate
with Qu routine pest control extermination treatments, including but not
limited ‘Your failure to prepare Your unlt properly for extermination treatment
atter receiving notice and instructions from Us or Our pest contro contractor,
then In either event You will be liable to Us for the cost of additional pest

caAloiiinallyn Weabieule a any ell waperrey awiderated velth sush
additional treatments; AND

(8) Provide operable smoke detectors (and where required by law, carbon
monoxide detectors) and repair or replace the smoke detectors (and carbon
monoxide detectors, whera applileable) when You notify Us In writing that
repair or replacement is needed.

B. Your Obligations. You agree to:

(1) Keep the Homa, including plumbing fixtures, facilities, and appliances,
in a clean and sanitary condition;

(2) Comply with all laws, health and policy requirements with respect to
the Home, Including, but not limited to, N.C. Gen, Stat, § 42-43, and In the
event You fall to comply with any duty imposed by N.C. Gen. Stat. § 42-43,
You hereby release Us from any duty to comply with N.C, Gen, Stat. § 42-
42(a) and Paragraph 13(A);

(3) Use all appliances, fixtures, electrical wiring and outlets, plumbing,
sanitatlon and waste disposal eystems, heating, ventilation, air conditioning,
and other equipment in a safe and proper manner and only for the purposes
for which they are Intended;.

(4) Not fitter the grounds or Gommon Areas and to keep the sidewalks,
entrances, porches, floors, exterior patios, balconies, and front and back
yards free from discards, clutter, unsightly items, and other personal articles;

(5) Not destroy, deface, damage or remove any part of the Home or
Common Areas;

(8) Give Us prompt written notice of any imrninently dangerous condition,
as defined by N.C, Gon, Stat, § 42-42(a)(8), or of any unsafe or unsanitary
condition, or of any defects in the plumbing, fixtures, appllanees, haatlng
and/or cooling equipment or any other part of the Home or Gommon Areas,
except in the event of an emergency, when You are to dive notice to Us by
the quickest means available;

(7) Remove garbage and other waste from the Home In a clean and
safe manner by immediately placing such garbage and waste in receptacles
provided by Us forsuch use, and You shall not place such garbage and waste
on patios, balconies, or in any Common Area unless authorized by Us in
writing via a separate agreement or an addendum te this Agreement,

(8) Supply all electric light bulbs and fuse replacements as needed and
supply and otherwise replace, ot pay Us an additional fee to:supply and
replace pursuant to a separate addendum to this Agreement, all heating
and air conditioning filters the earlier of (a) every threa months of Your
tenancy or (b) at time periods with the respective heating and air conditioning
manufacturer's racommended replacement filter schedule;

(9) Periodically inspect the smoke detectors and carbon monoxide
detectors to ensure thelr operability and notify Us in writing of any needed
repalrs;

(10) Test and replace batteries in any battery-operated smoke detectors
and carbon monoxide detectors at the beginning of the tenancy, during the
tenancy, and during any renewal thereof;

(11) De nothing to disable the smoke detectors and carbon monoxide
detectors;

(12) Do nothing that would intreduce, cause, permit, or otherwise allow
or exacerbate any insect infestation (including bed bugs) in tha Home;

(13) Immediately notlfy Us in writing of any insect or bed bug infestation ©
in the Home; AND

(#4) Comply fully with any Insect or bed bug treatment or eradication plan
as presented by a licensed pest control company (‘pest contre! vendor’) that

@AANG

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 323 of 52

P.010/022
07/30/2018 16:49

We may ratain to treat the Home, and as part of Your compliance with any
such treatment or eradication plan, You shall: (a) grant Us or Our pest cantrol
vendor necessary access ta the Home for pest inspection and treatment; (b)
prepare the Hore for treatment pursuant to Our spectic requests; and (c)
permanently remove any infested personal property from the Home per Our
request,
44, MOLD, MILDEW, AND OTHER ENVIRONMENTAL ISSUES:
You acknowedge and agree that You shall keep tha Home clean and shall take
other measures to retard and prevent mold and mildew from accumulating
in the Home including, but not limited to, Your reasonable usage of the alr
conditioning and heating systems. Additionally, You agree to:
A, Gloan, Dust, and Remove Moisture. You shail clean and dust the Home
on a regular basis and remove visible moisture accumulation on windows,
walls, and other surfaces a6 soon as such accumulation becomes reasonably
apparent;
B, Notify Us of Leaks and Excessive Moistura/Water. You shall notify
Us immediately of any evidance of a water leak or excessive moisture or
standing water ingide the Home;
C. Notify Us of Mold, Mildow or Growth, You shall notify Us immediately
of the presence of mold, mildew, or similar growth in the Hame that parsists
after You have first attempted to remove same through the application of
common household cleaning golutlons or anti-microbial products;
D. Notify Us of Any Malfunction of Major Systems or Deors/Windows.
You shall notify Us Immediately of any malfunction of any part of tha heating,
ventilation, aif conditioning, plumbing, or layndry systems present on the
Home and, and You shall also Immediately notify Us of any Inoperable doors
ar wirldows in the Herne; and
E, Be Responsible for Damages and Injuries Due to Your Fallure te
Comply. In any event, You agree that You shall be solely responsible for
damages caused to the Home = and to personal property present in the
Home, ag Well as any injures or adverse medical condition suffered by You
or Your occupants, family, or quests + resulting from Your failure to comply
with the terms of this Paragraph 14,
45. DAMAGES, FIRE, AND CASUALTY:
A. Generally. You agree to hold Us harmless and to indemnify Us from ail
fines, penalties and costs related to Your violations of, or Your noncompliance
with, any laws, requirements or regulations and from any lability arising out
of such violations or noncompliance.
B. Strict Liability for Damages; Your Duty te Pay for Damage; Our Right
to Declare Default. You and We exprassly agree that N.C, Gen, Stat. § 42-10
shall not apply to Your tenancy. As such, You agre that We shall hald ‘You
strictly liable for any damage, including but not limited to an insect or bad
bug infestation that is caused directly or indirectly by You, Your Authorized
Occupants, Your guests, and/or Your visitors. In the event of such damage,
You agree to pay: (1) the cost of all repatrs and remediation and te do so
within seven days after receipt of Our demand for the repair charges, and
(2) Rent during the period of time the Home Is damaged, whether or not
the Home ls fit or habitable. Whether or not You pay for damage upon Our
demand, in the event of damage caused by You, Your Authorized Occupants,
and/or ‘Your guests or agents, We may declare a default of this Agreement
and terminate Your right of possession without terminating the Agreement,
pursuant to Paragraph 87 of this Agreement,
C. Duty te Notlfy; Election to Repair Substantial Damage or Terminate.
(4). Duty te Notify, You shall Immediately notify Us of any damage to
the Home by fire, flooding, or other casualty not caused by Us, including
natural disasters, the presence of a bed bug infestation, highly elevated
levels of radon gas, the presence of a methamphetamine laboratory
and/or toxic chemileals used in, or otherwise related, to the production of
methamphetamine, or any other catastrophia damage which, In Our sole
opinion, substantially (mpairs the value of the Home and renders the Homa,
or a substantial portlon of the Home, as uninhabitable (any of the damages

described above generally referred to as “substantial damage’).
(2). Election to Repair Substantial Damage or Terminate, We may, in Our

sole discretion, elect to repalr substantial damage within @ reasonable time
under the cireumstances, and in such an event, Your obligations under this
Agreement shail continue. In the alternative, We may, at Our sole discretion,
elect nat to repair the Home or to deley the repair of the Home, and In such
an event and after We provide notice to You of Our election not to repair the
Home or Our election to delay such repair, this Agreement shall terminate
as of the date of the substantial damage, and You shall owe no additional
Rent afler the date of tha substantial damage, unless You become a holdover
tenant. Where You have paid Rent for a period of time beyond the date of
the substantlal damage, We shall refund ‘You a prorated share of the Rent
for the period of time paid after the date of the substantial damage, unless

Last Revised January 2017

 

Page 6 of 14

(FAX)
i

the substantial damage was caused or otherwise introduced by You, Your
Authorized Occupants, Your guests, and/or Your visitors, In which case You
agree that We shall not pay You a refund of any kind.

(3). Heldover. Should You remain in possession of the Home after We
terminate the Agreement pursuant to thls Paragraph, then ‘You agree that
You shall be considered a holdover tenant subject to eviction immediately
pursuant to N.C, Gen, Stat. § 42-26(a)(1).

(4). No Com ion ide t ti a
Caused by Us. You understand and agree that In the evant of a fire, flood,
catastrophe, radon, methamphetamine, bed bugs, or other casualty that was
not caused directly by Us, We have NO duty whatsoever to;

‘¢a) Find, provide, or pay for altemate housing for You: AND/OR

(o) Pay for any other related expense(s), including but not limited to
any costs for Your relacation to another home.
D. Smoking in Home. The contents of this Paragraph shall apply if Paragraph
1{J) indicates the Home is not designated as smoke free. You understand and
agree (hat though We permit ‘You to smoke any lawful inhaled recreational

| product (including but not limited to tobacco, e-cigarettes, and similar vapor

products, and use of any of the above shell be generally referred to as
"smoking’) in the Home, even moderate smoking can still result in émoke and
odor residue (collectively, “smoking residue’) throughout the Hore, and You
agree that such smoking residue will make the Home highly unmarketable
to future progpective tenants without significant and expansive treatments
to remove the smoking residue from the Home, As such, You agree that the
presence of any stroking residue, Including arly related odors In any area of
the Home, shall never, under any clrcumstances, be considared normal
wear and tear, As such, You understand and agree that, In any event, You
gnant pe fully respuristble fu Oui wate te perfor’h Haoooaary doedorization
and ozone treatments to ameliorate and otherwise remove the smoking
residue caused by Your act of permitting smoking in the Home. Should Our
good-faith deodorization efforts fail to remove the smoking residue from any
area or surface of the Home, including but not limited to carpets, walls, and
fixtures, You understand and agree that You will be liable to Us for the value
of the replacement and installation of such carpet, walls, and/or fixtures,
and that the Deposit raferanced in Paragraph 1(G) may be applled to such
damages, though You shall be fully liable ta Us for any deficiency. The
Teplacement value of carpet, flooring, and fixtures shall he prorated based
on the respective age of the Item(s) at the time of replacement as compared
to the original expected !ife of the respective itemn(S).

16, RESTRIGTIONS AND ALTERATIONS:

A, Generally. You shall not do any of the following without first obtalning Qur
written permission: ut

(1) Change or remove any part of the appliances, fixtures or equipment
In the Home;

(2) Paint any part of the Home or install paneling, wallpaper or contact
paper in the Home;

(3) Attach awnings or window guards inside or qutside the Heme,

(4) Attach or place any object, appliance, electronic davice, fixture, sign,
fence orclathesline anywhere in the Common Areas, Including, but not limites
to, any building, breezeway, staitwall, rooftap, on the exterior side of any patlo
or balcony or window, or anywhere else outside the Home itself;

(5) Attach any shelves, dividers, sereen door or make any other
temporary or permanent Improvements In the Home;

(6) Place or altach any aarlals, antennas, satellite dishes, or other
electri¢al connections in or on thé Home or Cornmen Areas without Our
written permission, but In the case of the installatlon of a gatéeilita dish, We
shall not unreasonably withhold written permission, so long as: :

(2) The satallite dish remains Inside the Home (i.e, the satallite dish
and/or its mounting equipment do not hang over the edge of a patio, deck,
window or balcony, and the satelite dish and/or ils equipment are nat placed
in any Gommon Area, including window sills or any other ledge or surface
on the exterior of windows or doors of the Home);

(b) The satellita dish is mounted and secured without damaging the
Home in any way (“damaging the Home” incisdes the use of drilling, bolting, or
sorewlng support structures into any portion of the Home or altering windows
or doors or thelr respective frames or structures In any way so as to make
the use of @ satellite dish possible, and if any damage to the Home occurs,
You shall be liable to Us for the full extent of such dameges, including Out
not limited to water damages and mald damages);

(c) No cables or wires of any kind may be installad into or through
any wall of the Home;

(4) In consideration for allowing the installation and use of a satellite
dish in the Home, You accept any and all risks inherent in installing or
maintaining a satellite dish at the Home, and You also indemnify and hold

@AANC

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 324 of 52

P.011/022
O7/30/2018 16:50

i a8,

Us harmless for any damage or injury to any person or chattel caused by
the use or installation of the satellite dish In the Hamme; AND

(@) At Our sole diseretion, You agree to provide Us, at Our request,
evidenee of an existing renter's Insurance or other liability insurance policy
which provides coverage in an amount not less than $25,000,00 in the
event of Injury to any other person or person's chattel arising from the use
or Installation or presence of a satellite dish In the Home. This subsection
shall not apply if ‘You are required to maintain insurance policies as provided
by Paragraphs 1(L) and 22(0) of this Agreement.

B, Our Ownership of Improvements; No Glaim for Value} No Llens. In
any event, You agree that any improvement or alteration made by You or
anyone urxer Your control shall become a part of the Home and the property
and thus owned entirely by Us, You algo agree that You shall have no claim
against Us to recover the value of any improverments or alterations, even
those specifically authorized by Us. In the evant We specifically consent to
You making an improvement or alteration to the Home, You shall ensure that
such improvement or alteration enall be done in a workmanlike manner, and
You shall algo ensure that, as itrelates to any such improvement or alteration,
no lien may attach to the Home or to the community In which the Home is
located,

17, YOUR GENERAL RESTRICTIONS & OBLIGATIONS:

A, Unauthorized Occupants, You shall not permit any person other than
those listed In Paragraph 1(A) to reside or to stay, everi temporarily, In the
Home without Our express written permission. Residency in the Home by an
unauthorized person may be established by the totality of the circumstances.
B. Hazardous Use. You shall not use the Home for any purpose deemed
hazardous by any insurance companies carrying insurance covering any
part of the Home or the contents therein.

GC. Noise and Other Disturbing Conduct.

(1). P itieng. You shall not make ar permit noises or acts
(yenerally, “disturbing conduct’) that will disturb the rights or comfort of
anyone, including any other tenant of Ours, any Authorized Occupant, and
any amployee or represantative or contractor of Ours. For the purposes of
this Paragraph, such disturbing conduct shaill include, but is not limited ta,

(a) Verbal or physleal abuse, including but not limited to cursing and/
or yelling;

(b) Actual or implied threats, Including but not limlted to threatening
physical or mental injury of any person;

(a) Threatening Injury ta the employment or reputation of any of Our
employees or agents or contractors, or threatening injury to, or diminishment
of, Our reputation, whereby through either action You wrongfully seek to
obtain anything of value or advantage or immunity or forgiveness of Debt,

(a) Any other form of intimidation, whether physical or verbal; or

(a) Refusing to leave either the management office or any Common
Area facility or amenity Immediately upon Our request,

(2), Our nt_of D. i j _ Any
duty that We may have to enforce Paragraph 17(C) against any neighbor
of Yours or other tenant ghall ba subject to, and limited by, the provisions
of Paragraph 18, Notwithstanding the provisions of Paragraph 18, We shall
have the absolute right to enfores Paragraph 17(C) against You in our sole
discretion, and in so doing, You understand and agree that You may not,
under any circumstances, employ any of the terms of Paragraph 18 as a
defense to Your default of Paragraph 17(C).

D. Weapons. You shall not discharge, display, or In any way use in or around
the Home or Common Areas any fireaym or explosive weapon of any type,
including but not limited to alr rifles (to include paintball guns, BB guns, and
pellet guns), rifles, shotguns, handguns, bows and arrowe, knivas (other
than ones balng used for cooking or eating food), swords, electra-shock or
similar stun weapons, pepper spray, or any other weapon used for assaulting,
stunning, (nmobllizing, or injuring anotier person. You further agree that We
may further restrict the use and storage of any firearm or weapon described
in this Paragraph through changes in our Rules and Regulations. You also
agree that the Second Amendment of the U.S, Constitution Is inapplicable
both to this Agreement and Our fundamental rights fo manage and/or own
private property, te include the Horne and the Common Areas.

E, Grills; Gombustible Materials; Use of Foagil Fuel Units. You shall not
use an open-flame device, including but not limited to any charcoal grill or
gas grill or heating unit, within ten (10) feet (or any higher limit imposed by
local ordinances) of elther the Home or any combustible material not belng
used for grilling, unless otherwise indicated. ‘You shall not store of ise any
fossll-fuel-buming heating unit or generator in the Home, nor shall You store
any fossil fuels (including but not limited te liquefied petroleum gas (LP) or
propane gas) in the Home.

Last Revised January 2917

 

Page 9 of 14

(FAX)
ey

4

F, No Storage in Certain Areas. You shail not Use the exterior patio, baleony,
and/or entrance area for storage of any kind unless You first obtain Our
express written consent.

G. Rules and Regulations; Recorded Covenants and Rules. You agree
to comply with any Rulés and Regulations which now exist or which may
be later established by Us far the maintenance and operation of the Home
or for the Common Areas. You understand and agree that such Rules and
Regulations are, or otherwise shall be, referenced hereto and incorporated
herein as part of this Agreement. Your violation of any one of such Rules or
Regulations shall be constrved as your immediate default of this Agreement,
You also agree that We may amend such Rules and Regulations at any time
80 long a6 We have first provided You with at least thirty ($0) days’ written
notice and so long ag such amendments ta the Rules and Regulations do not
increase any monetary amount listed under Paragraph 1 and do not create
any other fee nelther contemplated by this Agreement nor by any signed
addendum during the original term, You also agree to abide by the terms,
restrictions, covenants, and rules and regulations that may be promulgated
from time {o time under the authority of any recorded Instrument affecting the
Home, Including but not limited to homeowners’ association covenants. You
agree that ary such recorded documents affecting the Home are Incorporated
herein by refarence as if set out fully herein as part of this Agreement,

43, LIMITATIONS ON FITNESS, HABITABILITY, AND PEACEFUL, SAFE
& QUIET ENJOYMENT OF THE HOME: You and We speaifeally agree te
the following:

A. Smoke and Odors,

(1). Mo Duty to Provide Smoke-Free or Odor-Free Environment. You
agree that N.C. Gen. Stat, § 42-42 and/or any other similar element of
common or municipal law related to fitness and habitability do not impose @
duty on Us to make tha Home smoke-free or odor-frae to Your satisfaction,
particularly where gald smoke and/or odors and/or smells are caused by
Your neighbors.

(2), loherent Part of Multifamily Living, You agree that certain smells (to
Include cookind certain types of food), adors, and tobacco smoke eaused
by Your nelghbors (and Yourself) have the capability of penetrating walls,
callings, and floors, and You further agraa that this reality is Inherentin any
multifarnily living envifonment such as conceminiums and apartments and
any other rental hausing property where units are built Immediately nextto, or
ontop of, aach other, As such, You agree thatitis impossible or unreasonably
impractical (due to the extraordinary costs that would be Involved) for Us
to prevent oders, smoke, and othar smetis from entering the Horne from
nelghboring rental units, even with Our use of modem building materials
and Our compliance with applicable building eodas.

8. Nolses/Sounds.

(1). u Noiso-Fre i . of
Multifamnily Living. You agree that the concept of peaceful, safe, and quiet
enjoyment (as generally defined by applicable common law and provided by
N.C, Gen. Stat. § 42-59,1) is not a guarantee that the Home will be perfactly
quiet, safe, or peaceful, and due to the inherent nature of multifamily living
environments, You agree that certain everyday sounds such as walking,
talking, cleaning, using common appliances, and the occasional entertalning
of guests will penetrate walls, floors, and ceilings, and as such, You agree that
We cannot guarantee that You will have a completely quiet living environment,
As such, You agree that itis impossible or unreasonably impractical for Us to
pravent noises or sounds from penetrating the walls, floors, and cellings of the
Home, even with Our use of modern bullding materials and Our compliance
with applicable building ¢odas.

. Our Response to Your

  
 
  
 

   

    

   

 
 
  
  

   
 

   
  

o Rema } ate alta ate

understand and agree that any complaint made by You, regardless of the
number or intensity, that You submit to us regarding elevated nolge or other
disturbing sounds is inadmissible hearsay for the purposes of an eviction
(summery ejectment) lawsuit to the-extent that We would attampt to submit
Your oral or written statemants to a court of law, As such, You understand
and agree that We cannot attempt to file a legitimate eviction lawsuit against
any offending neighbor unless and until: (a) You first agree to appear in a
court of law and testify as an eyewliness against Your neighbor, AND (b)
You or We are able to corroborate Your complaints with sworn testimony
of at least.one other nelghber or eyewitness. If You refuse or fail to comply
or to cooperate with requirements (a) and (b) described in this Paragraph,
You understand and agree that You have essentially prevented Us from
obtaining a legal remedy as te the elevated noises or sounds that may exist
in the Home, and as such, You agree that: You do not have any right to
obtain any legal remedy or reimbursement or damage against Us under eny
theory of law whatsoever related to noises or similar disturbances; You do

          

@AANC

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 325 of 52

P.012/022
07/30/2018 16:51

not have any right to demand early termination of this Agreement without
llabllity; and You do not have the right to demand that We allow You transfer
to any other rental property or other location In the community in which the
Home is located.

¢. Objective Legal Standards. You agree that (1) the Implied warranties of
fitness and habitability (as defined by applicable common law and N.C. Gen.
Stat, § 42-42) and (2) the concepts of peaceful, safe, and quiet enjoyment
are oblective (and net subjective) concepts judged ageinst the general
population. As such, You agree that Our duties ta You are based on an
objective and reasonable standard, and therefore We cannot be held liable
or otherwise responsible under any theory of law for any subjective, unique,
or even dangerous sensitivities that You or Your Authorized Occupants may
have to any smoke, odor(s}, noises, sounds, or other nulsances.

D. Due Diligence Acknowledgement. You agree that You had a duty to
exercise due diligence regarding any aspects of the Home that are material
to You, and by signing the Lease, You acknowledge and agree that You have
performed any inquirlas regarding the Home that were necessary to satlsfy
Your duly to exercise due diligerice, and that You ara completely satisfied.
As such, You specifically understand and agree that: We have no duty to
compensate ‘You or to change any aspect of the Home to ensure that the
Home will be free of any condition that should have been discovered through
Your exercise of due diligence; We had no duty to disclose any such condition
to You: and We have no duty to ask any neighbor or any other third party
to change any lawful aspect of thelr behavior (ingluding, but not limited to,
smoking inside or outside ther home).

E. Assumption of Risk; Walvor of Claims. Glven the above, and by signing
thls Agreement and taking possession of the Home, YOU FREELY AND
VOLUNTARILY ASSUME THE RISK OF INCONVENIENCE AND NUISANCE
RELATED TO NOISES, SOUNDS, TOBACCO AND SIMILAR FORMS OF
SMOKE, COOKING SMELLS, AND SIMILAR ODORS OR SUBSTANCES,
YOU UNDERSTAND AND AGREE THAT THE CONGEPTS OF FITNESS
AND HABITABILITY AND PEACEFUL, SAFE AND QUIET ENJOYMENT
ARE STRICTLY RELATED TO THE PHYSICAL CONDITION(S) OF THE
HOME ITSELF AS PROVIDED BY US OR GONDITIONS THAT ARE
DIRECTLY (NOT PROXIMATELY OR INDIRECTLY) GAUSED BY US.
YOU AGREE THAT ISSUES SUCH AS NOISES, SOUNDS, TOBACCO
AND SIMILAR FORMS OF SMOKE, COOKING SMELLS, AND SIMILAR
QDORS OR SUBSTANCES ARE NOT DIRECTLY CAUSED BY US, BUT
INSTEAD THEY ARE CAUSED SOLELY BY THE ACTS OR OMISSIONS
OF YOUR NEIGHBOR(S) AND/OR THEIR GUESTS, AND UNLESS SAID
ACTS OR OMISSIONS ARE CRIMINAL IN NATURE, YOU AGREE THAT
WOUR ONLY LEOAL MEMCDY If ACAIMET VALIE KIBIGHROARIS) OR
THEIR GUESTS UNOER ALEGAL THEORY OF PRIVATE NUISANCE. AS
8UGH, YOU WAIVEANY AND ALL CLAIMS AGAINST US THAT ARISE OUT
OF OR ARE IN ANY WAY RELATED TO NOISES, SOUNDS, TOBACCO OR
SIMILAR FORMS OF SMOKE, COOKING SMELLS, AND SIMILAR ODORS
OR SUBSTANCES THAT MAY BE CAUSED BY YOUR NEIGHBOR(S) AND/
OR THEIR GUESTS,

19, RIGHT OF ENTRY: Wa reserve the right fo enter the Home, with or without
notice, during reasonable times for any inspactlons, maintenance, pest
extermination treatments, alterations, or improvements deemed necessary
or desirable in Our sole discretion, or to show the Home to proapective
residents during the last thirty (30) days of the rental term. We reserve the
right to place “For Rent” and/or "For Sale” signs on the Home, at any time
deemed nacassary or desirable in Our sole discretion, We reserve the
rlylil ly stile: lhe (lone, with or without setiea to You, at any time deamad
necessary In Our sole diseretion to protect life or pravant damage to the
Hame = including by way of example, but not limitad to, turning on utilities
at Your expense during periods of cold weather to protect against the
possibility of frozen pipes. Should You fail or refuse to honor the requirements
of this Paragraph, You will be in default of this Agreement and We may, in
addition to all other remedies available under law or otherwise set forth in
this Agreement, hold You liable for spacial damages related to the loss of
Income and other monetary damages related to Your act of preventing or
otharwise discouraging Us from elther maintaining or improving the Home
or from showing same for sale or lease to third parties.

20. AUTOMOBILES & PARKING: ii!

A. Parking Generally: Restricted Vehicles, Parking Is allowed in the
designated araas only for cars and light trucks. Any other type of vehicle or
object, Including but not limited to motorcycles, boats, trailers, recreational
vehicles (RV's), motorhomes, or any contalner used for moving or storage
of personal property, shail net be allowed in the Common Araas unlegs We
grant You prior writtan permission.

B. Control of Parking, We reserve the right to control parking in any manner

Last Revised January 2077

 

Page 10 of 14

_ FAN
—

4

we deem necessaty In Our sole discretion,

C, No Obstructions. Vehicles shall be parked so as not to obstruct spaces
for other vehicles, driveways or sidewalks,

D. Vehicle Maintenance; Washing. All vehicles must be kept in proper
operating condition so as not to be a hazard or a nulsance because of
noisd, emissions, appearance or otherwise, Except for miner adjustments,
no repairs or maintenance shall be condueted on the property or Common
Areas, Drainage of any eutamotive fluids in a Common Area Is stri¢tly
prohibited, Gar washing Is not allowed except In such designated area(s)
that We specifically establish,

E, Towing, At Our direction, any vehicle in the Common Areas that is
unlicensed, inoperable, abendoned, of lacking any required permit may be
towed away and stored at its owner's expense, and in such an event, You
agree that Wa will not ineur any llabillly to anyone for any reason, ineluding
but not limited to You, Your guests, and Your Authorized Occupants. You
further agree that We may tow, without notice or demand, any vehicle in
violation of any provision of this Paragraph 20, Should We tow any vehiele
as a result of a breach of any portion of this Paragraph 20, ‘You agree to
hold Us harmless from any liability that arises from the towing away of any
such vehicle owned, possessed, or maintalnad by You, members of Your
household, or any of Your quests.

21, DRUGS AND CRIMINAL ACTIVITY:

A. Generally. You, Your guest(s), Your Authorized Occupant(s), and Your
visitors, whether or not they are under Your control or direction, shall not
efgage in or facilitate criminal activity of any kind (including, but not limited
to, any violation of any focal ordinance regulating noise or nuisaneg) in the
following location(s): on or nearthe Home, or on or near any property owned
and/or operated and/or managed by Us and/or Our agent(s), or anywhere
else In the world.

8. Prohibition of Certain Guests; Duty to Report. You shall net Invite or
allow any person to enter the Home, any Common Area, or the community
in which the Home and Common Areas are located, when the person In
question is:

(1) Aperson whom We have trespassed, removed, criminally-charged,
or otherwise asked to leave from the Home, the Common Areae, ot from
other property owned or managed by Us er Our agent(s);

(2) A registered sex offender;

(3) Any person who may have an outstanding criminal warrant for their
arrest, including but nat limited to any arrest warrants related to a failure te
appear in court in any criminal matter, regardless of the severity or nature
of the criminal offense; or

(4) Gny other parson ta whom We object. in our sola and unlimited
discretion, once We have notified You of Our objection via written notice.
C. Standard of Proof; Our Rights to Enforce a Default; Gonvictlon/
Adjudication Conclusive, Proof of Your violation of this Paragraph 21 =
whether by You, any Authorized Occupant, or any guest of ‘Yours — shall
be by preponderance of the evidence. The fact that a criminal prosecution
Involving criminal activity that violates this Agreement has not commenced
or concluded, or has concluded or terminated without a corivietion or
adjudication of delinquency, shall not prevent either Our termination of this
Agreement based on Your default of this Paragraph 21 or Our filing of any
elvil action against You. In the event any erlminal activity has occurred in
violation of this Agreement, You agree that Wa may file a civil action agalnet
You whether or not: an arrest has ocourred; a criminal prosecution is panding;
or whether a criminal action will result, or has resulted, In a finding of
Innocence or guilt, Where a eriminal prnaeraitinn invalving criminal activity that
violates this Agreement results in a final criminal conviction or adjudication
of delinquency, such adjudication or conviction shall be considered in any
civil action brought by Us as coneluslve and irrefutable proof that criminal
activity occurred and that You are In default of this Agreement. .

D. Acceptance of Rent Not a Waiver, Pursuantto N.C, Gen, Stat. § 42-73,
We may accept the full amount of Rent due with full and complete knowledge
of any criminal acts that violate this Agreement without such acceptance of
Rent constituting any waiver of Your default(s) of this Agreement and without
waiving any of Our rights to enforce Your default(s), including, byt not limited
to, Our Nght to evict You from the Home via a summary ejectment proceeding,
E, Domestic Violonce/Sexual Assault/Stalking a Violation, For the
purposes of this Paragraph 21, any crime Involving domestic violénce,
sexual assault, stalking, or related offenses shall always constitute Your
default of this Agreement. If any domestic violence restralning order or
smilar governmental order Is issued by @ court of law as a result of such
an act or acts, You understand and agree that We shall not provide key6 to
the Perpetrator for replacement locks for the Home pursuant to the terms
of Paragraph 9(C), even where the Perpetrator ig tha sola Lessee listed in

@ AANC

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 326 of 52

P.013/022
07/30/2018 16:52

this Agreement, :
F. Our Right to Review Criminal Records Without Gonsent, You
understand and agree that We reserve the right to check the erlminal records
of You and Your Authorized Occupants at any time during the original term
or renewal terms of this Agreement, though You aléo agree that We have no
affirmative duty to anyone, including You, to research or monitor the oriminal
records or sex offender records of any person, Similarly, You understand and
agree that We have the unfettered right to review, without Your permission
or consent, tha North Carolina sex offender registry at any time to determine
whether or not a registered sex offandar is present in the Home.
22, INSURANCE, RELEASE & INDEMNITY: Even if You are not required
to secure Insurance coverage pursuant to Paragraph 1(L), You agree that
You should secure Insurance to protect all personal property against loss
resulting fromm theft, fire, storm and other hazards and casualties.
A, We Aro Not Liable for Your Personal Property. You understand and
agree that neither We nor Our agents are liable fer any damage to, destruction
of, or logs of any personal property located or stored in the Home or in
Common Areas regardless of the cause of such damage.
B. You Indemnify Us for Certain Acts or Omissions, You agree to
indemnity, defend and hold Us —and our agents — harmless from and against
all claims, liabilities and any other costs (including reasonable attorney's fees
and court costs) arising out of:

(1) Any harm to person or property resulting from the negligent or
intentional acts or omiasions of Yau or Your questa or Authorized Occupant(s);
(2) Any injury resulting from any default of this Agreement by You,

(3) Your failure to comply with any requirements Imposed by any
governmental authority;

(4) Any judgment, fine, lien. penalty, or any encumbrance against Us
or the Home ag a result of Your actions or the actions of Your guests or
Authorized Occupant(s);

(6) The towing of any vehicles belonging to You or Your guests pursuant
to ee @N(F) nf this Soreement or any atate or lanal law or ordinance:
art ‘

(6) Any darnagas, expenses, and costs —to inelude reasonable attorney's
fees —arleing out of or in any way relating to injury to persons or properly
caused, whether directly or indirectly, by any animals owned or otharwise
kept by ‘You, Your Authorized Occupants, or Your gussets.

c, Assumption of Risk in Use of Common Areas. You also agree that;
in consideration for Our allowing You to use any Common Areas and
amenities, YOU AND YOUR AUTHORIZED OCCUPANTS AND GUESTS
SHALL ASSUME ALL RISKS ASSOCIATED WITH THE USE THEREOF
AND SHALL HOLO US AND OUR AGENTS HARMLESS AND INDEMNIFY
US AND OUR AGENTS FOR ANY INJURY ARISING QUT OF THE USE
THEREOF, unless (1) any such injury was directly caused by Our failure to
comply with applicable law AND (li) You or your Authorized Occupants or
guests ware not contributorily negligent In the use of such Common Areas
and amenities.

D. Insurance Requiremonts. In the event Paragraph 1(L) of the Agreement
indicates that You are requirad to have a liability Insurance policy and/or a
contents inguranea pollcy, You agree that any such policy shall remain in
effect during the term of the Agreement, and You also specifically understand
and agree to the following: '

(1). Minimum Insurance. Coverage, During the term of the Agreement
and any subsequent renewal periods, You agree to obtain and maintain,
at Your sole expense, liability insurance and/or contents insurance at the
respective minimum qnvarage level(s) specifically described in Paragraph
4(L) (hereinafter referred to as “Insurance Requirements’). For liability
ingurance, the Insurance Requirements shail cover each occurrence or
incident that arises in any way from ‘Your tenancy at the Home or for the
acts or omissions of either You or any Authorized Occupant, guest, or visitor,
‘You shall ensure that We are listed as an additional insured on the llability
Insurance policy,

(2), Certificates _of Insurance Required Before You Take Possession
of Home. Prior to taking possession of the Home at the beginning of tha
original term, ‘You shall provide Us with certificates ("certlfleates’) from Your
respective insurance company(-les) or agent(s), and the certificates shall:

() Show that You have mat the Insurance Requirements and
@) Shall require that the Insurance company(-ies) will glve Us
written notice within ten (10) days of the cancellation or non-renewal of any

 
 
    

    

insurance coverage required by Paragraph 1(L)-
(3). You Remain Liable For Damages and Losge ¢. Your fallure to obtain
and maintain insuranee coverage meeting the Insurance Requirements does

not absolve You from Your liability te others, inchiding Us, for damage or loss
resulting from the behavior, act, and/or fallure to act of You, any Authorized

Last Revised January 2017

 

Page 11 of 14

(FAX)

Occupant, visitor, or quest.

(4), Cholce of Insurance, You may purchase insurance satisfying the

insurance Requirements through any Insurance provider(s) of Your chaosing,
so long as any and all providers are insurance companies licensed to do
business in the State of North Carolina, You are under no commitment or
obligation to use the specific insurance provider(s) whose informatlon that We
may provide to You as a courtesy, unless You fall to maintaln the Insurance
Requiraments.
E, Failure to Maintaln Insurance Requirements a Default; Our Option to
Purchase Insurance Coverage as Additional Monthly Rent, Your fallyre to
obtain or maintain insurance coverage meeting the Insurance Requirements
shall constitute Your default of this Agreament, and In that event, Wa shall
have all remedies available under thig Agreement, Including out not limited
10 summary ejectment. In the eventof Your failure to maintain the insurance
Requirements, You fully agree and consent that We may, at our sole
option and in lieu of fillag a summary ejectment agalnst You, elect te
purchase ligbility Insurance and/or contents insurance (as generally
described in Paragraph 22(9)) on Your behalf and require that You
reimburae Us monthly for any related premiums, and such reimbursement
(‘Reimbursement’) shall be considered as additional monthly rent(/.¢., added
to the Total Monthly Rent), though Our purchase of such insurance shall be
subject fo the follawing limitations:

(1) The Reimbursement shall only equal the actual monthly amount (or
ifpurchased on an annual basis by Us, the prorated monthly equivalent that
We pay for such insurance premiums; and

(2) In purchasing any such liability Insurance and/or contents insurance
on Your behalf, We shall; (a) not racelve any commission, profit sharing,
share of premium paid, or similar incentive grising directly from the purchase
of such insurance coverage on Your behalf; (b) ensure that the insurance
coverage leval(s) purchased on Your behalf will not exceed the Insurance
Requirements specifically described in Paragraph 1(L); and (¢) ensure that
the Reimbursement reflects an insurance premium rate that ls reasonably
compatitive compared to the then-prevaliing rates (af Wve (tire of Ou
purchase) of such liability Insurance and/or contents insurance offared by
other “A-rated" Insurance companies licensed to do business in the State
of North Carolina.

23, SECURITY:

A, Generally; No Warranty or Guarantee af Security or Satety; We May
Modify Security Systems or Personnel at Any Time Without Notice. We,
Our agents, and Our employees do not make any warrantles, guaranties or
representations regarding the security or safety of the Home or Common
Araas agit relates to the orlminal acts of third partles. Any such warranties or
representations, whether express or.iinplied, are hereby diselalmed by Us.
If security systems and/or personnel are present in the Home or Common
Areas, You agree that We make no representation that any personnel or
system (including but not limited ta gatas, doors, (ocks, or any othar security
feature) will prevent crime or Injury, We reserve the right to modify or eliminate
any security system and/or personnel at any time without notice sind without
such actions constituting a default of this Agreement or any other obligation.
B, No Rellance on Security Systems/Personnel; You ara Responsible
for Your Own Safety From Third Parties. You understand and agree
that You and Your Authorized Occupants are exclusively responsible for
protecting ‘Yourself, themselves, the Home, and guests from crime, fire and
any other danger. if security systerns and/or personnel are present in the
Home or Common Areas, You agree that the presence of any such system
and/or personnel shall not cauge You or Your guests to rely upon the security
systems and/or personnel or to lower Your or their vigilance In any way, ‘You
agree that You are solely respensible for Your own protection and safety as
it relates to the actloris, whether criminal or otherwise, of ary third partes.

C, Release from Liability for Acts of Third Partias, By signing this
Agreement, You hereby release Us and Our agents and Our employees
from any of all liability for the criminal or intentional acts of third parties, and
You agree that We have made no representations regarding the safety of
the Home or Common Areas as It relates to the actions of third parties.

24, CONDITION OF DWELLING HOME: By signing this Agreement, You
acknowledge that the Home Is safe, clean, and in goo condition, You
agree that all appliances and equipment in the Heme are In good working
order, except ag described on the Apartment Condition Checklist, You
acknowledge and agree that You must carefully inspect the Home for any
defeative conditions, including but not limited to the presence of any insect!
pest infestation, and You must report such defective conditions, pest Insect/
bed bug Infestation, and any further discrepancies by providing written
notice to Us within seven (7) calendar days (hereinatter "Notice Period’) of
You first taking possession of tha Home. After the expiration of the Notice

@AANG

.

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 327 of 52

P.014/022
07/30/2018 16:53

2 oN

Period, You agree that any defective condition, ingeot/pest infestation or
other discrepancy arising in the Home shall be deemed to be caused by
You alone, and in such an event, We shail hold ‘You personally liable for any
damages incurred by Us In remedying any defective condition, insect/pest!
bad bug infestation, or other discrepancy that arises after the Notlce Period
(except for fixtures or systems that may fail due to normal wear and tear.
25, DELIVERY OF POSSESSION:

A. Generally. If, for any reason notin Qur control, We are unable to deliver
possession of the Home to You at the beginning of the original term due to
another tenant's unauthorized act of holding over atthe Home or construction
delays and/or other conditions or damages to the Home that outside of Our
control, and if We notify You of same any time prior to the beginning of
the original term and immediately upon leaming of Our inability to deliver
possession (any such notice by Us shall be generally referred to as "Delay
Notice”), then You shall have the option to eithar (1) terminate this Agreement
and receive a full refund of all sume paid to Us ar (2) take possession of the
Home onde itis available, subject to the all requirements and conditions of
this Paragraph 26,

B. Termination of Aqroement, Within ten (10) days of the date of Our
Delay Notice, You may notify Us in writing of Your election to terminate this
Agreement In such an event, We shall fully refund all sume ‘You have paid
to Us within sever (7) days of Our reegipt of Your notioe,

C. Agreement to Take Possession of Home When Avallable. Within ten
(10) days ortne gave art iin ienay virile, “Tha tay pully Us ine wnilines of four
election to take possession of the Home when it becomes available, and in
sq doing, You further agree te take possession ofthe Home within fifteen (15)
days after We notify You that the Home Is available for Your occupancy—in
such an event, You further agree that Your obligation to pay Rent begins: (i)
on the last day nfthe fifteen (19) day nerind described above OR (ii) the day
Tou anlet arid take pupsmasiui uf lie [home, whichever event goouro firot,
D. Failure to Elect Within Ten Rays of Notice Becomes Your Agreement
to Take Possession. Your failure to notify Us In writing of your election (as
to whether You shall terminate the Agreement or to taka possession of the
Home) within ten (10) days of the date of Qur Oelay Notice shall constitute
Your election of Paragraph 25(C).

E. Limitation of Remadiea; Your Roloase of All Glaime Relating to
Delivery of Posgession, You understand and agrae that Your available legal
remedies against Us related to Our inability to deliver possession to You are
strictly limited to Your rights under Paragraph 26(@) and Paragraph 25(C)

of this Agreement. As such, You algo understand and agree that, upon Our -

providing You Our Delay Natlce, You hereby release Us from any liability or
damage or cost or obligation that may arise from, or may in any way relate
ta, Our failura to deliver possession of the Home to You including, but not
limited to, moving expenses, lodging, storage, or any other cost or expanse
or damage whatsoaver.

26, RENTAL APPLICATION: You understand and agree that We have
relied upon the Rental Application ("Application’) submitted by You as an
inducement for entering inte this Agreement, and You warrant that the facts
contained in such Application aré true. If We determine or learn that any fact
or rapresentation in the Application is false or decepilve or omite thaterial
facts, You shall be In defeult of this Agreement, and in such an event, We
shall have all of the rights and remedies set forth in thisAgreemeant, Including
but not Ilmited to Our ability to terminate Your tenancy Immediately and
seek possession of tha Home and collect fromm You any damages incurred,
including reasonable attorney's fees.

27, SEVERABILITY: In the event that any provision of this Agreement Is
deemed by any Court of cornpetent jurisdiction to be unenforceable, void,
and Invalid or otherwise not binding for any reason, the offending provision
ghall be severed and all other provisions of this Agreement shall remain in
full force and effect.

28, SUBORDINATION: You understand and agree that Your interests under
this Agreement in the Home are, and shall remain, subject to and subordinate
to any liens, deeds of trust, security agreements, or other such liens or
security interests in the Home and property. This subordination provision
shall be self-operative. i

29, EMINENT DOMAIN: If the Home or Common Areas or any part thereof
shall be taken by eminent domain pursuant to governmental authority, this
Agreement shall terminate at Our option, and in such an event, You agree
that You shall have no claim against Us or any against any award granted
to Us related to the taking.

30. STATUS AS AGENT: Responsibility for all Our obligations hareunder
rests entirely with Us, The Agent (if Our Agent !s identifled in Paragraph
38) may exercise, and shall have, Our rights and powers, but the Agent's
duties, if any, are golely limited to those duties ewed to Us. As the Agent

Last Revised January 2017

 

Page 12 of 14

(FAX)
os

for Us, the Agent shall benefit from the covenants, waivers, releases and
indemnifications contained inthe Agreement to the game extent a6 if the
Agent were Us, in the event of conflict between this Paragraph and any other
provision, this Paragraph shall control supremely and no cansideratlon shall
be given to any contrary provision.

31, REWEDIES:

A, Generally. Allremedies under this Agreement or allowed by law or equity
shall be cumulative. We shall have the right, in our sole discretion, to exercise
ary one, or more, or all of the remedies described in this Agreement as well
as any other ramedy available at law. You also understand and agree that
this Agreement, and any addenda to thls Agreement, shall be considered
as (1) evidence of Your indebtedness to Us, a6 generally provided by N.C.
Gen, Stat, § 6-21.2(2) and (2) as a writing evidencing Your unsecured debt
to Us, a8 generally provided by N.C, Gen, Stat, § 6-21.2(6). Further, You
also understand and agree that the principal balance of any Rent or Debt
that is due and owing to Us under this Agreement shall be considered the
“gutstanding balance” (hereinafter “Outstanding Balance") owed to Us as
generally provided by N.C, Gen, Stat § 6-21.2. .

B. Court Costs. If Our filing ofa lawsuit agalnst You, including any summary
ejectment lawsuit, establishes a default of this Agreement by You, You shail
pay Us all court costs associated with such action.

GC. Reasonanie aramay'a rees, Shull yu be I defaull of thls Agreement,
and should We choose to retain an attorney to enforee such default, You
shell avo Uo ronsonable attomay’s fees, as spenifinally defined hy N.G, Gen,
Stat, § 6-21.2(2) and as generally provided In N.U, Gen, Stat. 9 42-a0(tn),
on the Outstanding Balance owed under this Agreement. You understand
and agree that, chould We-choose to enforce this reasonable attorney's fees
provigion pursuant to N.C, Gen. Stat, § 6-21.2(5), the reasonable attorney's
fees shall equal the exact percentage ofthe Qutstanding Balance specified
by MLC. Gan, Stat § Fin? 7(?) and, NUrsuANt tO APDICADIE NOTA Garullrres
law, You also understand and agree that the reasonable attorney's fees
assessed against You may not nesessarily equal, and may in fact exceed,
the actual amount paid by Us to an attorney,

32. INTERPRETATION: This Agreement shall be construed consistent with
the laws of The State of North Carolina.

43, DISCLOSURE OF YOUR INFORMATION: You understand and agree
thst We possess and maintaln personel, nonpublic information obtained
from Your rental application, credit raports, rental references, as well a5
Information otherwise obtained during.the normal course of Your business
relationship with Us, You hereby authorize Our disclosure, at Our sole
option, of any and all such information to third partles, without @ subpoena
or warrant of any kind, at the request of law enforcement, governmental
agencies, business entities that‘own Us In whole or in part or are owned ih
whole or in part by Us, or business entities engaged In business transactions
with You, INCLUDING, BUT NOT LIMITED TO, FINANCIAL INSTITUTIONS
OR OTHER BUSINESSES PERFORMING NECESSARY INQUIRIES WITH
YOUR GONSENT OR KNOWLEDGE,

$4, YOUR DUTIES UPON TERMINATION: Upon any termination of Your
tanancy and/or the Agreement, whether far default or otherwise, You shall,
in addition to any other obligations required by this Agreement perform ALL
of the following:

A. Pay Your Utility Bills, You shall pay all utility bills due for any utility

_services to the Home forwhich You ara responsible, including but not limited

to electric service, gas service, telephone service, and cable services, if any.
B. Vacate the Home, You shall vacate tha Home and reriova all personal

property from the Home and from the community in which the Home is ,

located.

C. Written Authorization te Dispose of Remaining Personal Property;
Failure to Remove Personal Property Grounds for Summary Ejectment
Lawsuit, Atthe time You vacate and surrender possession of the Homa, You °
will provide Us with written authorization allowing Us to dispose immediately

of any personal property left by You, and in so doing, You agree to sign, .

upon our request, @ decument that will assign to Us the ownership'of any
and ail personal property that You Intend to abandon in the Home, and You
understand and agree that Your failure to remove same may constitute Your
continued possession of the Home, which may require Us to file a-summary
ejectment (eviction) |awsult against You to secure possession of the Home,

and in such an event, You shall continue to be responsible for the Rent until °

We regain legal possession of the Home seven (7) days after thé execution
of a Writ of Possassion by a Sheriff, a,
D. Clean the Home, You shall clean the Home, including patles, balconies,

windows, bathroom showers and bath tubs, plumbing fixtures, refrigerators,“

stove and sinks, and remove all rubbish and trash." ¢ a —
E, Repairs, You shall make, or We shall perform at Your expense, any'repairs

BAL

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 328 of 52

P.015/022
07/30/2018 16:53

“

nesesaary to retum the Hame ta the same condition it was at the beginning
of the original term, less ordinary wear and tear.

F, Secure the Premises. You shall fasten and lock all doors and windows
of the Home.

G, Return Keys and Slmilar Devices and Security Gades. You shall return
to Us all keys, security access cards and devices, parking gate openers,
AND garage door openers (as applicable to the Home), and in $0 dolng, You
shall not diseloge to any third party any information regarding any security
code obtained from Us.

H. Forwarding Address. You shall provide Us with a forwarding address to
which We may send a refund of fe Deposit ald/or Our Kanized accounting
for the Deposit.

|. Move-Out Inspection of tha Home. Immediately prior to vacating the
Home but after You have removed all items of personal property (including
trash), ‘You shall arrange a meeting with Us at the Home in arder to allow Ws
to perform a move-out inspection (“move-out inspection’). The purpose of
a move-out inspection is for Us to review the condition of the Home and to
create an initial, though not final, estimate of the costs to repair damages in
the Home that axeeed normal wear and tear, If any such damages exist, You
agree that he move-out inspection shall never be considered a final getimate
af damages present in the Home, and You agree that any oral statement
made by Our employae or representative during the move-out inspection
shall not bind Us In any way. instead, You acknowledge and agree that the
move-out inspection and its estimate is merely a cursory examination of the
Home and that We reserve the right to provide You with a final statement of
any damages and costs at a future date.

35, UTILITIES = GENERAL PROVISIONS.

A, Generally; Obligation for You to Provide Electric and/or Gas Services
in Your Nama; Utility Interruption. Unless otherwise provided In a separate
addendum to thie Agreement, You agree to obtain elactric and gas (where
applicable to the home) service for the Home. Priar to taking possession of
the Home, You shall (i) obtain electric service in Your name and (il) obtain
gas service (where applicable to the Home) in ‘Your name; should You fail
to de 86, or If Your payments for alectricity ar gas are not made when due,
either failure shali be considered Your default ofthis Agreement. In any 6886,
We are not liable for failure to supply electri¢, gas, garbage, water or sewer
service(s), nor are We liable for any damage rasulting from an interruption
or malfunction in service or any utillty due to any cause, unless: We supplied
the utility to You AND We acted with gross negligence regarding same.

&. Direct Metering of Water/Sewer to Home. Where water or sewer
service(s) are directly meterad to the Hore by a local governmental entity
or similar authority (instead of submetered through Us, as may be otherwise
provided in this Agreement or a separate addendum), You shall, prior te
taking possession of the Home, obtain such water and sewer services in
Your name; should You fall ta do so, or in the event that payments for water
and/or sewer are not made when due, either fallure shall be considered Your
default of thig Agreament.

C. Internet Services. Where We may agree to provida Internet service to
You, whether gratuitously or as an additional rant or as otherwise provided
by a separate addendum to this Agreement, You understand and agree that:
()) We ara paying a third-party to provide such Intemet service; (ii) 28 Such,
We cannot contra! the quallty, speed, or continuity of such service; (lil) We
do not represent or otherwise guarantee the quallty or speed or continuity
of such internet service; (iv) We shall not be liable to You for the quality or
speed or continuity of such Internet service, nor stall We be liable to You for
any damages Incurred by You or Your Authorized Occupants or Your guests
as a result of the use of, or any Interruption of, the internet service; and (v)
YOU ACCEPT AND USE SUCH INTERNET SERVCEAT YOUR OWN RISK,
36, SUBMETERING UTILITY DISGLOSURE: The contents of this Paragraph
shall be considered valid terms and conditions of this Agreement ONLY if
Paragraph 1(I) denotes that We are submetering water and/or sewer services
to You. Ifthe appropriate check box in Pardgraph 1()) is marked “YES,” this
Paragraph shall control, as this Agreement relates to the submetering of
water and/or sewer services in the Home. You agree that You are golely
responsible for paying all charges that You incur for the use of water and/
orsewer services (hereinafter referred fo as “utilities”) that are submeatered
for the Hame and provided to You by Us and billed to You by Us or by our
bling agent, as listed in Paragraph 1()) of this Agreement (submetering shall
Include systems where meters measure both hot and cold water sources
or, where applicable, hot water sources only with corresponding estimates
of cold water usage as permitted by N.C. Gen. Stat. § 62-770(g) (Ta).
Such chargas for utilities shall be in addition to Your Rent, and the charges
shall not exceed the total of (1) the unit consumption rate charged by the
supplier of the service, plus (2) a monthly administrative feo, said amount

Last Revised January 2017

 

Page 13 of 14

(FAX)

P.016/022
~ ;

representing the cost of billing and collection, said cost not to exceed the
maximum administrative fee authorized by the N.C. Utilities Commission.
You shall receive bills for use of the ubilties at least once per monthly period,
Each bill shall list a billing date, and the Your payment of such a bill shall
be considered past due if not received within twenty-five (26) days of the
billing date, You agree to allow Us or Qur billing agents to have access to
the Home during regular business hours if necessary to read the submeter
for the Home. If You fall to pay for the ulllities when due, You understand
that any and all unpaid amounts related to the utilities may be deducted
ftorn Your security deposit pursuant to Paragraph 5, Pursuant to N.C. Gen.
Stat, § 42. 26(b), We shall not use Your fallin ta pay for submetered water
and/or sawer utilities ag a basis to terminate either Your lease or Your right
of possession during the original term or during any renewal term, though
We reserve the right to elect to non-renew this Agreement at the end of
the original term of at the end of any rengwal term, in the event You fall to
pay for submetered water utilities when due, We also reserve the right to
(1) sué You In a civil action to recover the unpald amounts, (2) report Your
failure to pay to any credit bureau or collection agency during any lease
tarm, In addition to any other remedies more fully described In Paragraph
40 and Paragraph 7 of this Agreement, In consideration of the receipt of
such utllitles, You release Us and Our billing agent from any and all lability
arlsing from the use or anjoyment of the utllitles or from any interruption or
variations in the utilities, unless such Injury or damage Is the result of Our
grosé negligence.

37. DEFAULT: If You fall to comply with any one or more of the terms and
conditions contained hereln or referenced hereto, or should You fall to
perform any other promise, duty or obligation herein agreed to or imposed
by law, any such failure shall constitute Your immediate, materlal, and
instant DEFAULT (“defauit? of this Agreement, without natice or warning
of any kind to You. Upon any default by You, We shall be entitled to collect
from ‘You any and all expenses, damages, and costs (including reasonabla
attorney's feas and court costs) arising out of or in any way relating to said
default, Should You desire to terminate Your tenancy of the Home at any
time prior to the ending date of the original term stated in Paragraph 1(C)
(or prior to any renewal month-to-month term), You specifically understand
and agree that, In addition to any other remedies available to Us under this
Agreement, You shall be liable to Us forthe Rent that accrues through the
date of whichever one of the following events occurs first: (7) the date We
recalve a rental payment from the subsequent tenant whe entered Into a
separate written lease agreement with Us for the Home OR (ii) the end of
the original rental term (¢r applicable renewal monti-to-month term). In
addition te the foregolng, and In the event of a default of this Agreement
by You, the following shall also apply:

A. Qur Rights to Terminate and Choose Remedies. Upon Your default of
this Agreement, We-may, with or without notice to You, do any one or more
of the following acts; (1) terminate Your right to possassion of the Home
without tarminating this Agreement, AND/OR (2) exercise any other act or
remedy deserlbed In this Paragraph 97 or provided by law, OR (3) terminate
this Agreement,

B. Our Right to Immediate Possession of the Home. Upon Your default,
We shall be entitled to immediate possession of the Home, and as such, You
shall peacefully and affirmatively surrender the Home to Us, with or without
Our damand.

CG. Our Right to Evict, Should You fall to surrender possession of the Home
immediately upon default, We shail have the immediate right to re-enter and
retake possession of the Home, and We may enforce this right through @
summary ejestment proceeding or expedited eviction procaading authorized
by relevant sections of Chapter 42 of the North Carallna General Statutes,
D, Effact of Termination of Agreement. If We terminate this Agreement,
all Our duties under this Agreement shall terminate, and We shall be entitled

. to collect from ‘You all accrued and unpaid rants and damages arising under

this Agreement.
E, Effact of Termination of Your Right to Possession of the Home. IfWe
terminate Your right to possession witheyt terminating the Agreement, You
shall remain liable for the full performance of all terrns and conditions under
thls Agreement = including, but not limited to, the payment of Rent— and We
shall use reasonable efforts to re-let the Home on Your behalf, and in any
event, ‘You shall always remain llable for any resulting costs, unpaid Rent
and additional rents and any other deficiencies or damages; =.
F. Eviction Fees. If We file a summary ejectment action againat Yau (as
described in Paragraph 37(C)), You shall algo be liable to Us for the highest
ONE of whichever of the following fees apply: a

(1), Gamplaint Filing Fee. If You ere in default of the lease, and if We
file and serve & summary ejectment complaint or a complaint for money

@AANG

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 329 of 52
07/30/2018 16:54

a* om

owed (generally referred to as the "eomplaint”) against You and if We elect |
to dismiss said complaint after entering into a settlement of said complaint
with You, then You shall owe Us a Complaint Filing Fee equal ta $15.00
or five percent (5%) of the Rent, whichever is higher,.and gaid Fee shall
be in addition to late fees, court costs, reasonable attorney’s‘fees, and any
other monetary damages or costs arising under the terms of this Agreement.
if the Rent is subsidized by a goverment entity, the Complaint Filing Fee
will be $15.00 or 5% of Your share of the Rent, whichever is higher. You
ulso agree that We may require You to pay said Fee as Our condition of
dismissing Our complaint,

(2). Cou noe Fea. lf (i) We file, serve, and prosecute
sucessfully a summary electment complaint or complaint for money owed
against You and ¢ti) a judgment is entered against You in small claims
Court, You shall Immediately owe Us — in lieu of the Complaint Fillng Fee
— 4 Court Appearance Fee equal to ten percent (10%) of the Rent, and
said Fee shali be in addition to late fees, court cdsts, reasonable attomey's
fees, and any other monetary damages or costs arising under the terns of |
this Agreement. If the Rent is subsidized by a goverment entity, the Court
Appearance Fee will be 10% of Your share of Rent. You understand and
agree that ‘You will owe Us the Court Appearance Fee If We elect to allow
You to oure the default after judgment Is entered, and You also agree that
We may require You to pay said Fee as a condition of allowing You, at our
discretion, to Gure a default after Judgment is entered agalnet You.

(3). Second Tria) Fee. If (i) You appeal a judgmentof a magistrate and
(Il) We prove that You are in default of the lease at the naw {rial and (ii) We
obtain a judgment against You at the new tral, You shall owe Us— in lieu of
the Complaint Filing Fee and the Court Appearance Fee «a Second Trial
Fea equal to twalve percent (12%) of the Rent, and said Fee shall bein
addition to late fees, court costs, reasonable attorney's fees, and any other
Monetary damages or costs arising Under the terms of this Agreement. If
the Rentis subsidized by a government entity, the Second Tral Fee will be
12% of Your share of the Rent, You understand and agree that You will
owe Us the Second Trial Fee if We alect to allow You to cure the default
after judgment is entered at the new trial, and You also agree that We may
require You to pay said Fee as a condition of allowing You, at our discretion,
to cure a default after the new trial, ‘
G. Offer to'Rélease Personal Property After Writ of Possessian, If We
* obtain a judgment for possession against You and the Sheriff has executed a
Writ of Possession delivering possession of tha Home to Us, this Paragraph:
hereby constitutes our offer to releage Your personal property to You, during
Our normal business hours, fora period of no more than seven (7) calendar
days (hereinafter the “lockout period’) after the date of the Sheriff's execution
of the Writ of Possession, Should You fail to retrieve Your personal property
during the lockout period, or in the event the gixth or seventh calendar day
of the lockout period fall upon calendar days on whieh Our office Is regularly
closed for business, You understand and agree that: (1) We have no duty to
open the Home on days that Our offfee is closed for business: (2) We have .
no duty to release Your personal property to You after the seventh day of
the lockout period; and (3) We have the right to throw away or dispose of
Your parsenal proparty after the seventh day of the lockout period without
any liability to You for the disposal or destruction of Your personal property,
H, Interest Rate on Debt, If any default of this Agreement by You results
in You owing Gebt to Us, the Debt shall acerue interest at the annual rate
described in Paragraph 1(N), beginning from the date We obtain legal
possession of the Home until the Debt is paid In full,

I. With or Without Notice. You understand and agree that the terms “without
notice” or “with or without notica” as used in this Agreement grants Us the
absolute and sate discretion to perform any one or more of the acts deseribed
herein without notice to You of any kind, By signing this Agreement, You
freely and voluntarily and expressly acknowledge that We have no duty to
notify You regarding any default, nor de We have duty to maka any demand
In any form or manner whatsoever as a preraquialte to exercising Our right
to seek Your summary electment from tha Home.

J, Our Additional Remadies for Your Default. Regardless of Our election
of any ramedy deseribed herein, We shall always have the right to hold ‘You
llable for the Dabt, and in so doing, We reserve the right to seek enforcement
of the Debt against You through any and all available remedies, including
but not limited to (1) a civil lawsuit, (2) the referral of the Debt te a collection
agent, and (3) the reporting of the Debt to a consumer credit raporting
agency.

   

OPS Th SS EB eT IONE OR RGR

 

A. PROTECTION OF COPYRIGHT. By signing below, We and Gur
managing agent, if any, acknowledge that pages one through fourteen (1-

Last Revised January 2017

Page 14 of 14

; P.017/022

 
     
  

14) of this Agreement comprise @ lease form (pages one through fourtee
this Agreement hereinaiter generally referred to as the ‘master lease form’

oxclusively created, owned, and copyrighted by the Apartment Asséciation
of North Carolina (AANG), We and Our mMahaging agent, if any, also
acknowledge that any addendum to this Agreement contalning the AANC
Logo ar meting AANC's copyright at the bottom of the addendum (any such
addendum herelnafter generally referred to singularly and collectively ag
“authorized addenda’) is also exelusively created, owned, anc copyrighted’
by AANG, As such, We and Our managing agent, if any, heraby represent
thet this form and any authorized addenda are original master lease form(s)
and original authorized addenda (i) purchased from, or otherwlse licanaed
by, AANC or (ji) are computer-generated versions of the master lease form
and/or authorized addenda purchased from an authorized licenses of AANC,
You and We agree that if the master lease form or authorized addenda
signed by You and Us is elther a photocopy or a computar-generated
version obtained from any source other than one authorized by AANG
oran authorized licensee of AANC, thon this Agreamant, ineluding any
addenda, shall be vold ab initio,

8. EXECUTION OF AGREEMENT. IN WITNESS HEREOF, We and You
duly execute thls Lease Agreament, whethar by signing In tha respective
blanks below or via electranic means, on the respective dates written below
or otherwise noted via electronic signature, If applicable. By executing this
Agreement, YOU ACKNOWLEDGE HAVING READ AND AGREED 70 ALL '
THE PROVISIONS OF THIS AGREEMENT, You further acknowledge having
received a copy of thls Agreement, You also acknowledge consulting with,
or having had the opportunity to consult with, counsel prior to executing this
Agreement. Should You execute this Agreement and/or any addenda,
whether by signing below or hy signing thls Agreement olactronicaily,
at any time before We execute Our respective portian(s), You aqree
at areement and addenda shall be i

        

is A onsidered

    

dany such adel a shall be con GVO
IRREVOCABLE OFFER (herainafter “Your Offer") fora period of seven
(7) calandar days (“Acceptance Period”) during which We may accept
or reject Your Offer, and You may not raseind, revoke, or otherwise
withdraw Your Offar during the Acceptance Pariod, This Agreement,
as well as all addenda to this Agreemont, which are hereby incorporated
herein by referenas, hereby constitute the ENTIRE agreemant between
the parties and NO statement, oral or written or otherwise, not contained
or described herein shall be binding on either party. No subsequent
amendment to this Agreement or any statement, oral or otherwise, by
aither party to this Agreement Shall be binding unlegs It is IN WRITING
AND SIGNED BY ALL PARTIES HERETO, with tha sols exception of
modification to the Rules and Regulations.

LESSOR: Tralee Affordable Panther, LLC

BY: 4 yi
RAM Partners, Ing, :

Frint Name of Management Company (if any)/Agent for Lessor

 

 

Signature of Authorized Parson for Menagement Co., Agent or Lessor

 

N.C, Real Estate License fa ly by licensed N.C. broker)
Da

5 Signed: 6 Sze

      
  

a ¥

sture(s) only, do “7% , :
PAW Os G—....
(_—_ Xx (SEAL)

Storure : —

LESSEE(3) ft

 

 

 

 

(SEAL)
Signature
A (SEAL)
Signature 9] SF | ry
Date(s) Signed: a} i
SAANC

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Page 40 of 52

Sit
PLAINTIFF'S
EXHIBIT

 
PLAINTIFF'S
EXHIBIT

3

 
07/36/2018

    

 

 

 

 

 

 

16:43 (FAX) P.002/022
PLAINTIFF'S
= ur EXHIBIT
Resident Ledger 4
Tena LON omen tITIAM Gaon

Date: 07/03/2018
Icode 10153953 Property |36-600 lease From | 09/01/2017
Name Jasmine "Davis Unit 1404 Lease To 08/31/2018
Address |600 Deerfield Trace [Status Current |Move In 09/08/2016

1404 iRent 751.00 Move Out
city Mebane, NC 27302 Phone (H) Phone (W)

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sit ;
05/01/2017 | chk# Open Opening Deposit 200.00 0.00 | 1012649 |
| 06/01/2017 | Rent (06/2017) 751.00 751.00 2680019 |
06/02/2017 |Rent (754.00) | 0.00 | 2741063 |.
06/02/2017 | Rent - Housing Authority 751,00 751.00 | 2741064
06/02/2017 | chk# 08412960 HA payment 574.00| 477.00 | 1027984
06/06/2017 | chk# 078800 177.00 0.00 | 1040936
07/01/2017 | Rent - Housing Authority (07/2017) | 751.00 751.00 | 2867733
07/06/2017 | chk# 17-541650046 177.00| 574.00 | 1087656
07/12/2017 | chk# 08413383 HA payment 574.00 0.00 | 1096519
08/01/2017 | Rent - Housing Authority (08/2017}| 751.00 751.00 | 2976726
08/01/2017 | chk# ha-eft 08413787 574,00| 177.00 | 1124519
08/04/2017 | chk# 097887 177.00 0.00 | 1143194
09/01/2017 |'Rent (09/2017) 206.00 206.00 | 3177122
09/01/2017 | Rent - Housing Authority (09/2017) | 545.00 751.00 | 3177199
09/05/2017 | chk# HA eft# 08414229 545.00] 206.00} 1202130
09/06/2017 | Late Fee 15.00 221.00 | 3349138
09/12/2017 | chk# 099474 217.00 4,00 | 1216507
10/01/2017 | Rent (10/2017) 206.00 210.00 | 3323525
10/01/2017 | Rent - Housing Authority (10/2017) | 545.00 755.00 | 3323600
10/03/2017 | chk# 08414654 545.00] 210.00 | 1265287 |
10/05/2017 | chk# 086179 206.00 4.00 | 1271700
11/01/2017 | Rent (11/2017) 206.00 210.00 | 3432636
11/01/2017 | Rent - Housing Authority (11/2017)| 545.00 755.00 | 3432715
41/01/2017 | chk# 00845068 545.00] 210,00] 1313995
11/06/2017 | Late Fee 15.00 225.00 | 3508043
11/13/2017 | chk# 17-626660515 220.30 4.70 | 1350256

 

 

 

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 43 of 52

 

 

 

 

 
07/30/2018 16:43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/01/2017 | Rent (12/2017) 206,00 210,70 3222884
12/01/2017 | Rent - Housing Authority (12/2017)| 545.00 755.70 3622961
42/01/2017 | chk# Housing - 00845455 545.00) 210.70] 1379677
12/06/2017 | Late Fee 15.00 225.70 | 3666087
12/12/2017 | chk# 20772071637 226.00 (0.30) 1419143
01/01/2018 | Rent (01/2018) 206,00 205.70 | 3805142
01/01/2018 | Rent - Housing Authority (01/2018) | 545.00 750.70 | 3805223
01/02/2018 | chk# 00845823 545.00} 205.70] 1453967
01/08/2018 | Late Fee 15.00 220.70 | 3835935
01/19/2018 | Eviction / Warrant 191.00 411:70 | 3849519
01/19/2018 | Eviction / Warrant 45.00 456.70 | 3849520
02/01/2018 | Rent (02/2018) 206.00 662.70 | 3916876
02/01/2018 | Rent - Housing Authority (02/2018) | 545.00 1,207.70 | 3916955
02/01/2018 | chk# CO-00846251 545.00} 662.70 4515524
02/05/2018 | chk# 17-541649788 206.00] 456.70 | 1539767
02/05/2018 | chk# 17-564649787 411.70 45.00 | 1539771
03/01/2018 | Rent (03/2018) 206,00 251,00 | 4088609
03/01/2018 | Rent - Housing Authority (03/2018) | 545.00 796.00 | 4088689
03/01/2018 | chk# OC - 00846633 545.00) 251.00 1585221
03/06/2018 | Late Fee 15.00 266.00 | 4176441
03/12/2018 | Eviction / Warrant 201.00 467.00 | 4184472
03/12/2018 | Eviction / Warrant 45.00 512.00 | 4184473
03/16/2018 | chk# 17-732667431 ! 266.00| 246.00 | 1626939 |
04/01/2018 | Rent (04/2018) 206.00;  —S—s|-s« 452.00] 4301946
04/01/2018 | Rent - Housing Authority (04/2018)| 545.00 997.00 | 4302027
04/02/2018 | chk# OC 00847048 545.00) 452.00] 166396),
04/06/2018 | Late Fee 15.00 467.00 | 4347872
04/11/2018 | chk# 17-735411578 264.00| 203.00 | 1691526 |
04/11/2018 | chk# 035206 221.00] (18.00) | 1691527
05/01/2018 | Rent (05/2018) 206,00 188.00 | 4513723
05/01/2018 | Rent - Housing Authority (05/2018) | 545.00 733.00 | 4513724
05/01/2018 | chk# CO-00847452 545.00) 188.00 1727902 |
05/07/2018 | Late Fee 15.00 203.00 | 4526094
05/17/2018 | Eviction / Warrant 201.00 404.00 | 4543390
06/01/2018 | Rent (06/2018) 206.00 610.00 | 4637670
06/01/2018 | Rent - Housing Authority (06/2018) | 545.00 1,155.00 | 4637671
06/01/2018 | chk# 0C847876 545.00} 610.00 1796002
06/01/2018 | chk# 20735384151 592.00 18.00 | 1796003
07/01/2018 | Rent (07/2018) 206.00 224.00 | 4840576
07/01/2018 | Rent - Housing Authority (07/2018) | 545.00 769,00 | 4840577
07/02/2018 | chk# OCO0848300 545.00| 224.00 1884645

 

 

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 44 of 52

P.003/022
PLAINTIFF'S
EXHIBIT

5

 
PLAINTIFF'S
EXHIBIT

6

 
0713012018

a
‘1

16:55

(FAX) P.018/022

 

“STATE OF NORTH CAROLINA

 

» (RCVMI bo

 

 

 

 

 

 

In The General Court Of Justice

OT ALAMANCE Conny, District Court Division - Small Claims
Plaiiatitt(s)

Tralee Affordable Panther, LLC .

MAGISTRATE SUMMONS
dba Deerfleld Crossing Apartments CALIAS AND PLURIES SUMMONS (ASSESS FEE)
— VERSUS G.8. 1A-1, Rule 4; 74-217, «292

Dafendani(s) Date Orginal Summons Issued

Jasmine Davis

Dale(s) Subsequent Summens(es) (ssucd

TO TO
Nama And Address Of Defendant 7 Nama And Adoreses Of Defendant 2

Jasmine Davis

1404 Deerfield Trace

Apt 1404

MEBANE t NC 27302

 

 

A Small Claim Action Has Been Commenced Against Youl _

You are notified to appear before the magistrate at the specified date, time, and location of trial listed below. You will have
the opportunity at the trial to defend yourself against the claim stated in the attached complaint,

You may file a.written answer, making defense to the claim, ih the offi of the Clerk of Superior Court at any time Before ®
the time set for trial. Whether or not you file an answer, the plaintlif must prove the claim before the magistrate.

If you fail to appear and defend against the proof offered, the magistrate may enter a judgment against you,

 

Data Of Trief

 

g Ke |S gy om Om

Location OF Gourt
Historic Courthouse, Basement Courtroom

 

 

 

 

 

AQC-CVM-100, Rev. 10/14
® 2014 Adminisirative Office of the Courts

 

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19

 

And Address Of Plaintiff Or Plaintiff's Atlomay ;
Yralee Affordable Panther, cee d/bia" Deerfield. Crossing canine ‘i q lf
Apartments : Signature = a" ?
600 Deerfield Trace 7]: Ads. i
| ; |
Mebane NC - 27302 JZ] bepuly csc [7] Assistant c8C LL] Glerk OF Supsrior Court
PLAINTIFF'S
EXHIBIT
7
(Over)

Pane 47 of 52
P.019/022

(FAX)

16:55

07/30/2018

(2a)

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GHUREL 40] fasunoD Aq pesinoy S¥ “LOZWAD-OO¥

: SLOC/E LAL 0691-ZS52(616)

saby sO euneubig freer AG 710A) uady Jo aurey meg OfZ9z ON ayopey9

“quiejdway $y) ul pedee SPIE] SU JO ebpe,mouy fenjoe saey pueyqurep suj Jo.quebe ue we | jeu} a | : = 2Pe08 *O9 Od
a . D1 1dl “SejuMog B YeSqe07

: Pe BO: LOW. Aa GaNoIS ENIV 1d HOS NAHALNOIYSILYAD Bee aysn6ny seueyg
: ~ qsnBiny seueUs BLOC/LUL Kisbiy 10 Aewony sjwnieid sO Ssalony ply samy

pndyRoweryaod 1 emmeusis Gittiig id oct) pebyoumnbuTe OQ eae ae :
“sosMUcid su jo uolssessod ul [nd 3q 0} sjsenbau aiojsuayl yOUeld “S "oy OURO t ung
AINO NOISSSSSOd- ¢ orgod + "OaANISIU SIV IO $ ,
ang jUnOMy se7Od preduy vey Je OUT detour 4} afteweg io perrontity|
aheweg Aveda diy jo woydasery
‘YORE [EAD syesedes e ul saBewep AuejsuoW Aue sees 0} WB ou; SeAlaser HoUIeId “AlUO Sestesd oy] Jo as 35 : : .
uolssassod Buryeas s! pue sebewep Jo sjuel Jo) wiejo Aue so Aqaay §RUIe| 4 ‘8Z-ZP ‘SE O} juensind 'g woreiodiay FF renpinper (X] 2 mepuarea io = Sa
if
“UO|sSassod aye PSU O} Payyus s1 pyue;d ayy pue W ieuie: hin
repus.uns ad SEL OYA ‘JUPPUBJSn Su} Woy sesilusid woissassod pepuewep se uigid a
pus. 0} Pesnjed SEY OUM JUBPUSJSp Sup WO SLY JO p is p sey ynuierd aq1 “p 2086/2 ON SNVESN
- POT! dy
aoe] aa

‘22D Bupeay aul ybnowt SAOQE ALEP BU] WO "|My Uyy3Np UeyAA }UaJ AjyUOW fed O] aunjies Lee 90rt

édnnuos pebowy pire sage) 7 “sezep ‘rauvew a6) Aiyoy je AReeg JO woyduosery SIAR SUILuse?
“mojaq payloads SB ES-Zp 'S'D JO UOHEIOIA UI Pawngso sey Apagoe JOYJOIO AWANDR [PUI [] | noperotog [)penpeeuoen FR] jepucyaq sg sseuppy puyy onveny

‘paynads s1 Aque-21 YoIUM 10} #ojeq pequosep eseay ot) Jo UOH|PUCO Sy) paYyBeeIG WepURep <UL HA aes

ZObS-POE( LO) JONVINV TY

‘paved “on suoydarea| —- -_ Apsneg

ase] BY} JO pus su Jaye JaA0 Bulpjoy st quepuajep Sy] pue SIEP sroge aq UO perua pouad eseay au [] SUegeIA]

"HuIe|dwos sy Gupy sucjeq poued eaeu6 Aep-g|-31) payrem pus
jUSU SU} JO) PUBLAp apEW YUE aly pus sjep aacge sq UO anp “ued ou Aed Oy poyey uepuajap oy) [JE

 

 

 

 

 

Zoeiz ON

Sol! psivesq O09

ais ggedy Buissaig pjayieeq eap

DS.2 0 FaNYNT TY Peete ey pon be,

 

wand [x] HOT] SLOZ/LOA0 awe [) set OO90L $
aces Jo edz peyeumeras woo Og fo aseay aed ang quay aeg| On [X] (oueus syueualwesso sper
# moRoSS [=
Gursnoy agit | ZOSLZ CNINY SH POPL Miy'sIe1] PAYssq PPL
PEUORUEWOD (WoyeDoTy epasuy) Sasmuasy AO

 

 

 

 

“ynure|d jo sassa] 2 Se Mojeq pequosap sasmuard yo uDIssessod OjUI palajus juepuajap ay ‘z !

 

 

£pue £ Ly Sh UD [Zez-¥2 “DIZ-we SD

iY bE WIP ote

 

 

 

 

7

"SAOgE PalUeU AjU109 Sty Jo wepisal 8 S| JUBPUAJap SUL “L INSWLOAPS AYVAINNS NI
_ SWIRID HEWS-LOISING LNOD 1919S!q A109 ‘Seana pity 7 jLNIVTaOD
SONSNE 1 PND jesaUag BU Uy
; or: WNIOYYD HLYON JO ALWLS. Ei QIU A? By az!

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 48 of 52
PLAINTIFF'S

 

EXHIBIT
8
STATE OF NORTH CAROLINA... ...._ INTHE GENERAL COURT OF JUSTICE
Lee SUPERIOR COURT DIVISION
COUNTY OF WAKE CASE NO, 17-CVS-7995
ai APR Vo A tie
JORDON HARGROVE, og ee
)
Plaintiff, )
)
v. )
)
GRUBB MANAGEMENT, INC.; ) —
GRUBB FUND MANAGEMENT, LLC; )
GRUBB RESIDENTIAL )
DEVELOPMENT FUND II, LLC; and)
GLENWOOD RALEIGH )
APARTMENTS, LLC d/b/a STERLING)
GLENWOOD APARTMENTS, )
OS )
Defendants. )

 

This matter, coming on to be heard and being heard during the March 20, 2018 civil session
of Wake County Superior Court by the Honorable Judge A. Graham Shirley, II, sitting as a
specially-designated judge pursuant to North Carolina General Rule of Practice 2.1, on Plaintiff
Jordan Hargrove’s Motion for Partial Judgment on the Pleadings against Defendant Glenwood
Raleigh Apartments, LLC d/b/a Sterling Glenwood Apartments (‘Plaintiffs Motion”) and on
Defendants’ Grubb Management, Inc., Grubb Fund Management, LLC, Grubb Residential
Development Fund III, LLC, and Glenwood Raleigh Apartments, LLC d/b/a Sterling Glenwood
Apartments’s Motion for Judgment on the Pleadings (“Defendants’ Motion”).

Plaintiff was represented by Edward Maginnis of Maginnis Law, PLLC and Scott C, Harris
of Whitfield, Bryson & Mason, LLP and Defendants were represented by Jonathan R. Reich of
Womble Bond Dickinson (US), LLP.

After having reviewed the pleadings (and any attachments thereto), the Court’s file, the
motions submitted, and the briefs of the parties, and having taken into account the arguments of
counsel, the Court finds that Plaintiff's Motion and Defendants’ Motion present only a question of
law. The Court finds that North Carolina General Statute §42-46(e), (f), (g) and (h) are
unambiguous; the only fees that can be claimed by a landlord for filing a complaint for summary
ejectment and/or money owed are set forth in §42-46,

By imposing and then collecting a fee of $191 from Mr. Hargrove for reimbursement of
the filing fees, attorney fees, and other fees reflected in N.C,G.S, §7A-305(a), Sterling violated
N.C.G.S. §42-46, The Court further finds that attorney’s fees can only be charged (or subsequently

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 49 of 52
awarded) on a note or evidence of indebtedness when an attorney is employed to actually collect
on the evidence of indebtedness. Sterling could not claim an attorney’s fee under N.C.G.S. §6-
21,2 because it only sought possession by summary ejectment, and did not seek to collect any sums
for unpaid rent. The Court also concludes that by imposing, and then collecting $191 from Mr,
Hargrove, Sterling violated N.C.G.8. §75-54,

IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Plaintiff's Motion against
Defendant Glenwood Raleigh Apartments, LLC d/b/a Sterling Glenwood Apartments is granted
in its entirety. Plaintiff is entitled to partial judgment on the pleadings with regard to Sterling’s
liability under N.C.G.S. §42-46 and partial judgment on the pleadings on his claim under the North
Carolina Debt Collection Act, N.C,G.S. §75-50 e? seg. in that Sterling violated N.C.G.S, §75-54
on at least one occasion. Defendants’ Motion is denied in its entirety.

Cc
This the (A % day of March, 2018.

 

HNO Ses
THE HONORABLE A. GRAHAM SHIRLEY, II
PRESIDING SUPERIOR COURT JUDGE

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Paaqe 50 of 52
GENERAL ASSEMBLY OF NORTH CAROLINA a

SESSION 2017 a

 

SESSION LAW 2018-50
SENATE BILL 224

AN ACT TO ALLOW LANDLORDS TO RECOVER OUT-OF-POCKET EXPENSES IN
SUMMARY EJECTMENT CASES.

The General Assembly of North Carolina enacts:

SECTION 1.1.(a) G.S. 42-46(h)(3) reads as rewritten:

"(3) It is contrary to public policy for a landlord to put in a lease or claim any fee
for filing a complaint for summary ejectment and/or money owed other than
the ones expressly authorized by subsections (ec) through (g) and (i) of this
section, and a reasonable attorney's fee as allowed by law."

SECTION 1.1.(b) G.S. 42-46 is amended by adding two new subsections to read:

"(i)  Qut-of-Pocket Expenses. — In addition to the late fees referenced in subsections (a)
and (b) of this section and the administrative fees of a landlord referenced in subsections (e)
through (g) of this section, a landlord is also permitted to charge and recover from a tenant the
following actual out-of-pocket expenses:

(1) ~s«*Filing fees charged by the court.

(2) Costs for service of process pursuant to G.S. 1A-1, Rule 4 of the North
Carolina Rules of Civil Procedure and G.S. 42-29,

(3) Reasonable attorneys’ fees actually incurred, pursuant to a written lease, not
to exceed fifteen percent (15%) of the amount owed by the tenant, or fifteen
percent (15%) of the monthly rent stated in the lease if the eviction is based
on a default other than the nonpayment of rent.

@ The out-of-pocket expenses listed in subsection (i) of this section are allowed to be
included by the landlord in the amount required to cure a default."

III

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 51 of 52
SECTION 2. This act is effective when it becomes law.
In the General Assembly read three times and ratified this the 14" day of June, 2018.

s/ Philip E. Berger
President Pro Tempore of the Senate

s/ Tim Moore
Speaker of the House of Representatives

This bill having been presented to the Governor for signature on the 14" day of June,
2018 and the Governor having failed to approve it within the time prescribed by law, the same is
hereby declared to have become a law. This 25" day of June, 2018.

s/ Karen Jenkins
Enrolling Clerk

Page 2 Session Law 2018-50 Senate Bill 224

Case 1:19-cv-00349-LCB-JEP Document 5 Filed 03/29/19 Pane 5? of 52
